EXHIBIT 10.103
LEASE

     
LANDLORD:
  KIMSCHOTT FACTORIA MALL L.L.C.
 
  C/O KIMCO REALTY CORPORATION
 
  3333 NEW HYDE PARK ROAD
 
  SUITE 100
 
  NEW HYDE PARK, NEW YORK 11042
 
   
 
  DSW INC.
 
  4150 EAST FIFTH AVENUE
 
  COLUMBUS, OHIO 43219
 
   
PREMISES:
  Approximately 21,223 square feet at
 
  Factoria Mall Shopping Center, Bellevue, Washington

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 1. PREMISES
    1  
 
       
SECTION 2. TERM
    1  
 
       
SECTION 3. COMMENCEMENT DATE
    1  
 
       
SECTION 4. RENEWAL OPTIONS
    3  
 
       
SECTION 5. MINIMUM RENT
    3  
 
       
SECTION 6. PERCENTAGE RENT
    4  
 
       
SECTION 7. TITLE ENCUMBRANCES
    5  
 
       
SECTION 8. RIGHT TO REMODEL
    6  
 
       
SECTION 9. UTILITIES
    6  
 
       
SECTION 10. GLASS
    6  
 
       
SECTION 11. PERSONAL PROPERTY
    6  
 
       
SECTION 12. RIGHT TO MORTGAGE
    7  
 
       
SECTION 13. SUBLEASE OR ASSIGNMENT
    7  
 
       
SECTION 14. COMMON AREAS
    8  
 
       
SECTION 15. OPERATION OF COMMON AREAS
    8  
 
       
SECTION 16. COMMON AREA MAINTENANCE, TENANT’S SHARE
    9  
 
       
SECTION 17. EMINENT DOMAIN
    11  
 
       
SECTION 18. TENANT’S TAXES
    12  
 
       
SECTION 19. RISK OF GOODS
    12  
 
       
SECTION 20. USE AND OCCUPANCY
    12  
 
       
SECTION 21. NUISANCES
    14  
 
       
SECTION 22. WASTE AND REFUSE REMOVAL
    14  
 
       
SECTION 23. DESTRUCTION OF PREMISES
    14  
 
       
SECTION 24. LANDLORD REPAIRS
    15  
 
       
SECTION 25. TENANT’S REPAIRS
    16  
 
       
SECTION 26. COVENANT OF TITLE AND PEACEFUL POSSESSION
    17  
 
       
SECTION 27. TENANT’S AND LANDLORD’S INSURANCE; INDEMNITY
    17  
 
       
SECTION 28. REAL ESTATE TAXES
    20  
 
       
SECTION 29. TENANT’S INSURANCE CONTRIBUTION
    21  
 
       
SECTION 30. FIXTURES
    21  
 
       
SECTION 31. SURRENDER
    21  
 
       
SECTION 32. HOLDING OVER
    21  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 33. NOTICE
    21  
 
       
SECTION 34. DEFAULT
    22  
 
       
SECTION 35. WAIVER OF SUBROGATION
    24  
 
       
SECTION 36. LIABILITY OF LANDLORD; EXCULPATION
    24  
 
       
SECTION 37. RIGHTS CUMULATIVE
    25  
 
       
SECTION 38. MITIGATION OF DAMAGES
    25  
 
       
SECTION 39. SIGNS
    25  
 
       
SECTION 40. ENTIRE AGREEMENT
    25  
 
       
SECTION 41. LANDLORD’S LIEN — DELETED BY INTENTION
    25  
 
       
SECTION 42. BINDING UPON SUCCESSORS
    25  
 
       
SECTION 43. HAZARDOUS SUBSTANCES
    26  
 
       
SECTION 44. TRANSFER OF INTEREST
    27  
 
       
SECTION 45. ACCESS TO PREMISES
    27  
 
       
SECTION 46. HEADINGS
    27  
 
       
SECTION 47. NON-WAIVER
    27  
 
       
SECTION 48. SHORT FORM LEASE
    27  
 
       
SECTION 49. ESTOPPEL CERTIFICATE
    27  
 
       
SECTION 50. TENANT’S REIMBURSEMENT
    28  
 
       
SECTION 51. TENANT’S TERMINATION RIGHT:
    28  
 
       
SECTION 52. NO BROKER
    28  
 
       
SECTION 53. UNAVOIDABLE DELAYS
    28  
 
       
SECTION 54. TIMELY EXECUTION OF LEASE
    29  
 
       
SECTION 55. ACCORD AND SATISFACTION
    29  
 
       
SECTION 56. WAIVER OF JURY TRIAL
    29  
 
       
SECTION 57. LEASEHOLD FINANCING
    29  

LIST OF EXHIBITS:

     
EXHIBIT “A-1”
  SITE PLAN
EXHIBIT “A-2”
  LEGAL DESCRIPTION
EXHIBIT “B”
  LANDLORD’S WORK
EXHIBIT “C”
  TENANT’S WORK
EXHIBIT “D”
  EXISTING USE EXCLUSIVES AND PROHIBITED USES
EXHIBIT “E”
  EXCEPTIONS TO TENANT EXCLUSIVE
EXHIBIT “F”
  INTENTIONALLY DELETED
EXHIBIT “G-1”
  TENANT SIGNAGE
EXHIBIT “G-2”
  TENANT IMPROVEMENTS

 

ii



--------------------------------------------------------------------------------



 



LEASE
THIS AGREEMENT OF LEASE, made this 27th day of November, 2006, by and between
KIMSCHOTT FACTORIA MALL L.L.C., a Delaware limited liability company
(hereinafter referred to as “Landlord”), with offices at c/o Kimco Realty
Corporation, 3333 New Hyde Park Road, Suite 100, New Hyde Park, New York 11042
and DSW INC., an Ohio corporation (hereinafter referred to as “Tenant”) with
offices at 4150 East Fifth Avenue, Columbus, Ohio 43219.
WITNESSETH:
SECTION 1. PREMISES
(a) Landlord, in consideration of the rents to be paid and covenants and
agreements to be performed by Tenant, does hereby lease unto Tenant the premises
(hereinafter referred to as the “premises” or “demised premises”) in the
shopping center commonly known as Factoria Mall Shopping Center, City of
Bellevue, County of King and State of Washington containing approximately
529,108 square feet of leasable space (subject to change based upon
redevelopment of the Center as described in Section 15(b) hereof, but in no
event less than 500,000 square feet of leasable space) on approximately 41 acres
(hereinafter referred to as the “Shopping Center” or “Center”). The location,
size, and area of the demised premises and of the Shopping Center shall be
substantially as shown on Exhibit “A-1” attached hereto and made a part hereof
subject to changes based upon the redevelopment of the Shopping Center as
described in Section 15(b) hereof. A legal description of the Shopping Center is
shown on Exhibit “A-2” attached hereto and made a part hereof. Landlord shall
not (i) change the configuration of the Shopping Center behind the demised
premises (east side of the Shopping Center) so as to materially adversely affect
access to the “No Build Area” from the east side of the Shopping Center; or
(ii) make any changes or modifications to the parking on the east side of the
Shopping Center that result in a parking ratio of less than 3.5 spaces per 1,000
square feet of leasable space for the Shopping Center. Notwithstanding the
foregoing, the moving and replacement of the access points to the Shopping
Center from the public rights of way on the east side of the Shopping Center
shall not be deemed material and adverse provided that comparable access points
are provided. In addition to the foregoing, Landlord agrees that no modification
to the Shopping Center shall (i) alter or make any changes, including any
reduction or rearrangement of parking spaces, to that portion of the Shopping
Center indicated on the site plan as the “Protected Area”, (ii) materially or
adversely interfere with truck access to the loading doors of the demised
premises, (iii) materially or adversely interfere with customer access to the
demised premises, or (iv) result in the construction of any buildings to that
portion of the Shopping Center indicated on the site plan as “No Build Area”
except as specifically permitted during the Renovation Period as set forth in
Section 15 hereof.
(b) The demised premises shall have a ground floor area of approximately 21,223
square feet with approximate dimensions of 140' x 150'.
SECTION 2. TERM
The term of this Lease shall be for a period of fifteen (15) years, beginning on
the commencement date (as hereinafter defined), except that if the commencement
date shall be a day other than the first day of a month, then the period of time
between the commencement date and the first day of the month next following
shall be added to the term of the Lease.
SECTION 3. COMMENCEMENT DATE
(a) As herein used, the phrase “commencement date” shall mean the earlier of:
(i) the day Tenant opens for business in the demised premises, or (ii) one
hundred twenty (120) days after Landlord has delivered to Tenant possession of
the demised premises as same are to be substantially completed by Landlord and
ready for occupancy, as in (b) below. Landlord agrees to deliver the demised
premises to Tenant with Landlord’s Work (as set forth on Exhibit “B”, attached
hereto and made a part hereof) completed between July 1, 2006 and October 15,
2006 (the “Delivery Period”). Landlord shall give Tenant notice (the “Estimated
Delivery Notice”) no

 

1



--------------------------------------------------------------------------------



 



later than July 1, 2006 of the status of Landlord’s construction and the
estimated date that Landlord shall deliver the Premises to Tenant with
Landlord’s Work substantially completed (the “Estimated Delivery Date”).
Landlord may, but is under no obligation, to revise the Estimated Delivery Date
any time prior to thirty (30) days prior to the Estimated Delivery Date (the
“Final Delivery Notice Date”), by which time Landlord shall have given Tenant a
final notice (the “Final Delivery Notice”) of a firm delivery date (the “Final
Delivery Date”) upon which the Landlord’s Work shall be substantially completed
and the demised premises delivered to Tenant. Upon the sending of the Final
Delivery Notice, Landlord shall have no further right to modify the Final
Delivery Date. However, if Landlord has not delivered a Final Delivery Notice by
the Final Delivery Notice Date, then the Estimated Delivery Notice shall be the
Final Delivery Notice and the Estimated Delivery Date shall be the Final
Delivery Date. The Final Delivery Date shall not be earlier than (i) thirty
(30) days after the date Tenant receives the Final Delivery Notice, or (ii) the
first day of the Delivery Period. If Landlord does not deliver the demised
premises to Tenant as required herein by October 15, 2006, Tenant may defer
delivery until January 2, 2007. If Landlord does not deliver the demised
premises to Tenant thereafter on or before July 1, 2007, Tenant may terminate
this Lease. Notwithstanding the foregoing, if Landlord’s failure to deliver the
demised premises to Tenant on or before July 1, 2007 is due to an event of force
majeure which occurs on or after May 1, 2007, Tenant may not exercise its right
to terminate the Lease pursuant to this Section 3(a) for an additional ninety
(90) day period. In the event that the demised premises and Landlord’s Work are
not substantially completed and delivered to Tenant on or before the Final
Delivery Date, the minimum rent due hereunder shall be adjusted so that, after
the Rent Commencement Date, the Tenant shall receive a credit against minimum
rent thereafter due Landlord equal to one (1) day of minimum rent for each day
after the Final Delivery Date until delivery of the demised premises is made to
Tenant consistent with the terms of this Lease, including substantial completion
of the Landlord’s Work (“Late Delivery Credit”). In the event Landlord does not
provide to Tenant a Final Delivery Notice as required herein and the demised
premises and Landlord’s Work is not substantially completed and delivered to
Tenant on or before the Final Delivery Date, the Late Delivery Credit shall not
exceed One Hundred Fifty Thousand Dollars and 0/00 ($150,000.00). Tenant shall
not be obligated to accept possession of the demised premises prior to the later
of (a) substantial completion of Landlord’s Work, (b) the first day of the
Delivery Period and (c) the Final Delivery Date. Time is of the essence
regarding all dates set forth in this Section 3(a). Landlord shall obtain a
certificate of occupancy or completion, permit or the local equivalent that is
required for Landlord’s Work at the demised premises so that Tenant may obtain a
building permit for Tenant’s Work and commence performance of the same.
(b) Possession of the demised premises shall not be deemed to have been given to
Tenant unless the demised premises are ready for the installation of Tenant’s
fixtures and finishing work by Tenant, and are free of any violation of laws,
ordinances, regulations and building restrictions relating to the possession or
use of or construction upon the demised premises, and until Landlord has
substantially completed Landlord’s Work. Tenant shall supply Landlord with
Tenant’s prototypical plans and specifications, and Landlord shall prepare plans
and specifications for the Premises at Landlord’s expense, for Tenant’s
approval. All such Landlord’s Work shall be done at Landlord’s expense and in
compliance with all applicable federal, state and local laws, rules, regulations
and code requirements. Landlord shall obtain a certificate of occupancy or
completion, permit or the local equivalent that is required for Landlord’s Work
at the demised premises as part of Landlord’s Work.
(c) Prior to the date on which possession is delivered to Tenant as aforesaid,
Tenant shall have the right to enter the demised premises at its own risk
rent-free for the purpose of preparing for its occupancy, installing fixtures
and equipment, and receiving merchandise and other property, provided that it
does not unreasonably interfere with Landlord’s construction activities. All
work other than that to be performed by Landlord is to be done by Tenant within
ninety (90) days after the date possession of the demised premises has been
delivered to Tenant, at Tenant’s expense in accordance with the provisions of
this Lease and as set forth in the schedule entitled Description of Tenant’s
Work and attached hereto as Exhibit “C” and made a part hereof. All Tenant’s
Work shall be performed lien free by Tenant, in a good and workmanlike manner
(employing materials of good quality) in compliance with all governmental
requirements. In the event a mechanic’s lien is filed against the demised
premises or the Shopping Center on account of Tenant’s Work, Tenant shall
discharge or bond off same within ten (10) days from the filing thereof. If
Tenant fails to discharge said lien, Landlord may bond off or pay same without
inquiring into the validity or merits of such lien, and all sums so advanced
shall be paid on demand by Tenant as additional rent.

 

2



--------------------------------------------------------------------------------



 



(d) From the date upon which the demised premises are delivered to Tenant for
its work until the commencement date of the lease term, Tenant shall observe and
perform all of its obligations under this Lease (except Tenant’s obligation to
operate and pay minimum rent, percentage rent and “Tenant’s Proportionate Share”
(defined in Section 16(c) below) of “Maintenance Costs” (defined and provided
for in Section 16(b) hereof) “real estate taxes” (defined and provided for in
Section 28(b) hereof) and insurance (provided for in Section 28 hereof). In the
event Tenant fails to open for business within one hundred twenty (120) days
after the date possession of the demised premises has been delivered to Tenant,
Landlord, in addition to any and all other available remedies, may require
Tenant to pay to Landlord, in addition to all other rent and charges herein, as
liquidated damages and not as a penalty, an amount equal to one-three hundred
sixty five thousandths (1/365) of the annual minimum rent for each day such
failure to open continues.
SECTION 4. RENEWAL OPTIONS
(a) Provided Tenant has fully complied with all of the terms, provisions, and
conditions on its part to be performed under this Lease and is not in default
under this Lease, Tenant may, by giving written notice to the Landlord at least
two hundred seventy (270) days on or before the expiration of the initial term
of this Lease, extend such term for a period of five (5) years upon the same
covenants and agreements as are herein set forth, except that the minimum rent
during the first renewal term shall be increased to Fifty-seven Thousand Seven
Hundred Seventy-nine and 62/100 Dollars ($57,779.62) each month.
(b) Provided Tenant has fully complied with all of the terms, provisions and
conditions on its part to be performed under this Lease, is not in default under
this Lease and has exercised its first option to renew hereunder, Tenant may, by
giving written notice to the Landlord at least seventy (270) days on or before
the expiration of the first extended term of this Lease, extend such term for an
additional period of five (5) years upon the same covenants and agreements as
the first extended term except that the minimum rent (as increased pursuant to
Section 4(a) above) during this second renewal term shall be further increased
to Sixty-three Thousand Five Hundred Sixty-two and 89/100 Dollars ($63,562.89)
each month.
(c) Provided Tenant has fully complied with all of the terms, provisions and
conditions on its part to be performed under this Lease, is not in default under
this Lease and has exercised its second option to renew hereunder, Tenant may,
by giving written notice to the Landlord at least seventy (270) days on or
before the expiration of the second extended term of this Lease, extend such
term for an additional period of five (5) years upon the same covenants and
agreements as the second extended term except that the minimum rent (as
increased pursuant to Section 4(b) above) during this third renewal term shall
be further increased to Sixty-nine Thousand Nine Hundred Twenty-nine and 79/100
Dollars ($69,929.79) each month. The initial term and any renewal term(s) are
hereinafter collectively referred to as the “term”.
SECTION 5. MINIMUM RENT
(a) Tenant agrees to pay to Landlord, as minimum rent for the demised premises,
equal consecutive monthly installments of Forty-three Thousand Four Hundred
Eighteen and 72/100 Dollars ($43,418.72), commencing on the commencement date,
and continuing on the first day of each calendar month during years one
(1) through five (5) of the initial term of this Lease, monthly installments of
Forty-seven Thousand Seven Hundred Fifty-one and 75/100 Dollars ($47,751.75)
each calendar month during years six (6) through ten (10), and monthly
installments of Fifty-two Thousand Five Hundred Twenty-six and 93/100 Dollars
($52,526.93) each calendar month during years eleven (11) through fifteen
(15) of the initial term of this Lease. All such rental shall be payable to
Landlord in advance, without prior written notice or demand and without any
right of deduction, abatement, counterclaim or offset whatsoever (unless
specifically permitted in this Lease). In no event shall Tenant have the right
to offset more than twenty-five percent (25%) of minimum rent in any calendar
month, and Tenant shall have no right to offset against any additional rent
other than any percentage rent payable hereunder. As used in this Lease, the
terms “minimum rent” and “minimum rental” mean the minimum rental set forth in
this Section 5(a) as adjusted pursuant to Section 4 hereof. As used in this
Lease, the terms “rent and “rental” mean minimum rental, percentage rental,
additional rental and all other sums due and owing from Tenant to Landlord under
this Lease.

 

3



--------------------------------------------------------------------------------



 



(b) If the Lease term shall commence on a day other than the first day of a
calendar month or shall end on a day other than the last day of a calendar
month, the minimum rental for such first or last fractional month shall be such
proportion of the monthly minimum rental as the number of days in such
fractional month bears to the total number of days in such calendar month.
(c) Until further notice to Tenant, all rental payable under this Lease shall be
payable to Landlord and mailed to Landlord at c/o Kimco Realty Corporation, 3333
New Hyde Park Road, Suite 100, New Hyde Park, New York 11042.
(d) In the event any sums required under this Lease to be paid are not received
when due, then all such amounts shall bear interest from the due date thereof
until the date paid at the rate of interest equal to two percent (2%) over the
prime rate in effect from time to time as established by National City Bank,
Columbus, Ohio (the “Interest Rate”), and shall be due and payable by Tenant
without notice or demand, Tenant shall pay the foregoing interest thereon in
addition to all default remedies of Landlord pursuant to Section 34 below.
(e) Notwithstanding anything herein contained to the contrary, Tenant shall
initially pay to Landlord as additional rental, simultaneously with the payment
of minimum rental called for under Section 5(a) above, Five Dollars and 03/100
($5.03) per square foot, payable in equal monthly installments of Eight Thousand
Eight Hundred Ninety-five and 97/100 Dollars ($8,895.97), as the estimated
monthly amount of Tenant’s Proportionate Share of Maintenance Costs (provided
for in Section 16 hereof), real estate taxes (provided for in Section 28 hereof)
and insurance (provided for in Section 29 hereof). Tenant’s Proportionate Share
of Maintenance Costs shall not exceed Two Dollars and 25/100 cents ($2.25) per
square foot in the first lease year.
SECTION 6. PERCENTAGE RENT
(a) Beginning with the first lease year, Tenant shall pay to the Landlord, in
addition to minimum rent, upon the conditions and at the times hereinafter set
forth, percentage rent equal to two percent (2%) of Tenant’s gross sales (as
hereinafter defined) in excess of the number obtained by dividing (a) minimum
rent for the applicable lease year by (b) the number .04. The annual percentage
rent shall be paid by Tenant to the Landlord within ninety (90) days after the
end of each lease year. Each such payment shall be accompanied by a statement
signed by an authorized representative of Tenant setting forth Tenant’s gross
sales for such lease year. For purposes of permitting verification by the
Landlord of the gross sales reported by Tenant, the Landlord shall have the
right, not more than one (1) time per lease year, upon not less than five
(5) business days notice to Tenant, to audit during normal business hours in
Tenant’s corporate office, Tenant’s books and records relating to Tenant’s gross
sales for a period of two (2) years after the end of each lease year. Landlord
agrees that no contingency fee auditor shall be employed by Landlord for the
purpose of conducting any such audit. If such an audit reveals that Tenant has
understated its gross sales by more than three percent (3%) for any lease year,
Tenant, in addition to paying the additional percentage rent due, shall pay the
reasonable cost of the audit within thirty (30) days of Tenant’s receipt of
Landlord’s demand for the same and copies of all bills or invoices on which such
cost is based.
(b) For purposes hereof, a lease year shall consist of a consecutive twelve
(12) calendar month period commencing on the commencement of the term of this
Lease; provided, however, that if this Lease commences on a day other than the
first day of a calendar month, then the first lease year shall consist of such
fractional month plus the next succeeding twelve (12) full calendar months, and
the last lease year shall consist of the period commencing from the end of the
preceding lease year and ending with the end of the term of the Lease, whether
by expiration of term or otherwise. In the event percentage rental shall
commence to accrue on a day other than the first day of a lease year, the
percentage rental for such lease year shall be adjusted on a pro rata basis,
based upon the actual number of days in such lease year.
(c) Each lease year shall constitute a separate accounting period, and the
computation of percentage rental due for any one period shall be based on the
gross sales for such lease year.

 

4



--------------------------------------------------------------------------------



 



(d) The term “gross sales” as used in this Lease is hereby defined to mean the
gross dollar aggregate of all sales or rental or manufacture or production of
merchandise and all services, income and other receipts whatsoever of all
business conducted in, at or from any part of the demised premises, whether for
cash, credit, check, charge account, gift or merchandise certificate purchased
or for other disposition of value regardless of collection. Should any
departments, divisions or parts of Lessee’s business be conducted by any
subleases, concessionaires, licensees, assignees or others, then there shall be
included in Lessee’s gross sales, all “gross sales” of such department, division
or part, whether the receipts be obtained at the demised premises or elsewhere
in the same manner as if such business had been conducted by Lessee. Gross sales
shall exclude the following: (i) any amount representing sales, use, excise or
similar taxes; (ii) the amount of refunds, exchanges or returns by customers or
allowances to customers.
(e) The percentage rental, if any, shall be paid within ninety (90) days after
the end of each lease year, accompanied by a statement in writing signed by
Tenant setting forth its gross sales from the sale of all items for such lease
year. Tenant shall keep at its principal executive offices, where now or
hereafter located, true and accurate accounts of all receipts from the demised
premises. Landlord, its agents and accountants, shall have access to such
records at any and all times during regular business hours for the purpose of
examining or auditing the same. Tenant shall also furnish to Landlord any and
all supporting data in its possession relating to gross sales and any deductions
therefrom as Landlord may reasonably require. Landlord agrees to keep any
information obtained therefrom confidential, except as may be required for
Landlord’s tax returns, or in the event of litigation or arbitration where such
matters are material.
(f) Tenant shall at all times maintain accurate records which shall be available
for Landlord’s inspection at any reasonable time.
(g) If Landlord, for any reason, questions or disputes any statement of
percentage rental prepared by Tenant, then Landlord, at its own expense, may
employ such accountants as Landlord may select to audit and determine the amount
of gross sales for the period or periods covered by such statements. If the
report of the accountants employed by Landlord shall show any additional
percentage rental payable by Tenant, then Tenant shall pay to Landlord such
additional percentage rental plus interest at one (1) point over the prime rate,
commencing on the date such percentage rentals should have been paid, within
thirty (30) days after such report has been forwarded to Tenant, unless Tenant
shall, within said thirty (30) day period, notify Landlord that Tenant questions
or disputes the correctness of such report. In the event that Tenant questions
or disputes the correctness of such report, the accountants employed by Tenant
and the accountants employed by Landlord shall endeavor to reconcile the
question(s) or dispute(s) within thirty (30) days after the notice from Tenant
questioning or disputing the report of Landlord’s accountants. In the event that
it is finally determined by the parties that Tenant has understated percentage
rent for any Lease year by three percent (3%) or more, Tenant shall pay the cost
of the audit. Furthermore, if Tenant’s gross sales cannot be verified due to the
insufficiency or inadequacy of Tenant’s records, then Tenant shall pay the cost
of the audit. The cost of any audit resulting from failure to report percentage
rent after written notification of default shall be at the sole cost of Tenant.
SECTION 7. TITLE ENCUMBRANCES
Tenant’s rights under this Lease are subject and subordinate to those title
matters set forth in Landlord’s owner’s title insurance policy issued by Chicago
Title Insurance Company, being Policy No. 1141013, dated December 9, 2004. All
of the foregoing are collectively referred to herein as the “Underlying
Documents” and Tenant agrees that it shall abide by the terms and conditions of
the Underlying Documents.

 

5



--------------------------------------------------------------------------------



 



SECTION 8. RIGHT TO REMODEL
(a) Tenant may, at Tenant’s expense, make repairs and alterations to the
interior non-structural portions of the demised premises and remodel the
interior of the demised premises, excepting structural and exterior changes, in
such manner and to such extent as may from time to time be deemed necessary by
Tenant for adapting to the demised premises to the requirements and uses of
Tenant and for the installation of its fixtures, appliances and equipment. Any
structural or exterior alteration may only be made by Tenant with the prior
written approval of Landlord, which approval may be granted or withheld in
Landlord’s sole discretion. All plans for any structural alterations shall be
submitted to Landlord for endorsement of its approval prior to commencement of
work. Upon Landlord’s request, Tenant shall be obligated, if it remodels and/or
alters the demised premises, to restore the demised premises upon vacating the
same. Tenant will indemnify and save harmless the Landlord from and against all
mechanics liens or claims by reason of repairs, alterations or improvements
which may be made by Tenant to the demised premises. Inasmuch as any such
alterations, additions or other work in or to the demised premises may
constitute or create a hazard, inconvenience or annoyance to the public and
other tenants in the Shopping Center, Tenant shall, if so directed in writing by
Landlord, erect barricades, temporarily close the demised premises, or affected
portion thereof, to the public or take whatever measures are necessary to
protect the building containing the demised premises, the public and the other
tenants of the Shopping Center for the duration of such alterations, additions
or other work. If Landlord determines, in its sole judgment, that Tenant has
failed to take any of such necessary protective measures, and Tenant fails to
cure same within ten (10) days after notice thereof, Landlord may do so and
Tenant shall reimburse Landlord for the cost thereof within ten (10) days after
Landlord bills Tenant therefor.
(b) All such work, including Tenant’s Work pursuant to Exhibit “C” shall be
performed lien free by Tenant. In the event a mechanic’s lien is filed against
the premises or the Shopping Center, Tenant shall discharge or bond off same
within ten (10) days from the filing thereof. If Tenant fails to discharge said
lien, Landlord may bond off or pay same without inquiring into the validity or
merits of such lien, and all sums so advanced shall be paid on demand by Tenant
as additional rent.
SECTION 9. UTILITIES
(a) The Tenant agrees to be responsible and pay for all public utility services
rendered or furnished to the demised premises during the term hereof, including,
but not limited to, heat, water, gas, electric, steam, telephone service and
sewer services, together with all taxes, levies or other charges on such utility
services when the same become due and payable. Landlord will separately meter
utilities prior to delivery. Landlord shall provide, or cause to be provided,
all such utility services to the premises during the term of this Lease. Tenant
shall be responsible for all utility services and costs inside the premises.
Landlord shall not be liable for the quality or quantity of or interference
involving such utilities unless due directly to Landlord’s negligence.
(b) During the term hereof, whether the demised premises are occupied or
unoccupied, Tenant agrees to maintain heat sufficient to heat the demised
premises so as to avert any damage to the demised premises on account of cold
weather.
SECTION 10. GLASS
The Tenant shall maintain the glass part of the demised premises, promptly
replacing any breakage and fully saving the Landlord harmless from any loss,
cost or damage resulting from such breakage or the replacement thereof.
SECTION 11. PERSONAL PROPERTY
The Tenant further agrees that all personal property of every kind or
description that may at any time be in or on the demised premises shall be at
the Tenant’s sole risk, or at the risk of those claiming under the Tenant, and
that the Landlord shall not be liable for any damage to said property or loss
suffered by the business or occupation of the Tenant caused in any manner
whatsoever.

 

6



--------------------------------------------------------------------------------



 



SECTION 12. RIGHT TO MORTGAGE
(a) Landlord reserves the right to subject and subordinate this Lease at all
times to the lien of any deed of trust, mortgage or mortgages now or hereafter
placed upon Landlord’s interest in the demised premises; provided, however, that
no default by Landlord, under any deed of trust, mortgage or mortgages, shall
affect Tenant’s rights under this Lease, so long as Tenant performs the
obligations imposed upon it hereunder and is not in default hereunder, and
Tenant attorns to the holder of such deed of trust or mortgage, its assignee or
the purchaser at any foreclosure sale. Any such subordination shall be
contingent upon Tenant receiving a commercially reasonable non-disturbance
agreement. It is a condition, however, to the subordination and lien provisions
herein provided, that Landlord shall procure from any such mortgagee an
agreement in writing, which shall be delivered to Tenant or contained in the
aforesaid subordination agreement, providing in substance that so long as Tenant
shall faithfully discharge the obligations on its part to be kept and performed
under the terms of this Lease and is not in default under the terms hereof, its
tenancy will not be disturbed nor this Lease affected by any default under such
mortgage. Landlord represents and warrants that, as of the commencement date,
there shall be no mortgages, ground leases or other encumbrances that could
dispossess Tenant’s leasehold interest hereunder (collectively, “Mortgages”) on
Landlord’s fee title to the Center other than that certain Deed of Trust and
Security Agreement and Fixture Filing and Assignment of Leases and Rents which
were filed in King County, Washington, on June 15, 2005, between Massachusetts
Mutual Life Insurance Company, as mortgagee, and Landlord, as mortgagor.
Landlord agrees that Tenant’s obligations hereunder shall be contingent upon
Tenant entering into a commercially reasonable subordination, non-disturbance
and attornment agreement (“SNDA”) with such Mortgage holder on or before the
commencement date. Further, in the event the conditions set forth herein are not
satisfied, Tenant shall have the right to terminate this Lease upon delivery of
notice of such election to Landlord any time after the commencement date but
prior to Landlord’s satisfaction of the conditions set forth herein. In any
event, Tenant shall have no obligations hereunder, specifically including the
obligation to pay rent, until the conditions set forth herein are satisfied.
(b) Wherever notice is required to be given to Landlord pursuant to the terms of
this Lease, Tenant will likewise give such notice to any mortgagee of Landlord’s
interest in the demised premises upon notice of such mortgagee’s name and
address from Landlord. Furthermore, such mortgagee shall have the same rights to
cure any default on the part of Landlord that Landlord would have had.
SECTION 13. SUBLEASE OR ASSIGNMENT
(a) Tenant may assign Tenant’s interest in this Lease or sublet all or any
portion of the demised premises to a nationally recognized retailer (defined as
a retailer with at least fifty (50) retail stores in the United States) or
regionally recognized retailer (defined as a retailer with at least five
(5) retail stores in the State of Washington) customarily found in similar
shopping centers without Landlord’s consent. Any other assignment or subletting
not specifically provided for in this Section 13 shall be subject to Landlord’s
prior written consent, which consent shall not be unreasonably withheld.
Landlord’s review of the proposed assignee or subtenant shall be limited to
business reputation, business experience, a retail use compatible with then
existing tenant mix of the Shopping Center, and financial ability to perform its
obligations under this Lease or the proposed sublease, as the case may be. In
any such event, Tenant shall remain fully and primarily liable hereunder.
Tenant’s right to assign or sublet shall be subject to those exclusives and
prohibited uses set forth on Exhibit “D” attached hereto and made a part hereof,
which are the exclusives and prohibited uses in effect for the Shopping Center
as of the date hereof, for so long as and to the extent said exclusives and
prohibited uses are still in full force and effect, as well as exclusives and
prohibited uses hereafter granted for tenants leasing more than 15,000 square
feet of space elsewhere within the Shopping Center, for so long as and to the
extent said exclusives are still in full force and effect.
In the event Tenant desires to assign the Lease and such assignment requires
Landlord’s prior written consent, then Landlord shall within fifteen
(15) business days of receipt of Tenant’s written notice to Landlord requesting
such consent, either consent to such assignment, or elect to terminate the Lease
effective sixty (60) days after notice of such election to terminate. In the
event Landlord terminates the Lease pursuant to this Section 13(a), (i) then
effective upon such termination date, neither party shall have any further
rights or liabilities hereunder arising after such termination date, and
(ii) Tenant shall have the right to nullify such termination by withdrawing its
assignment request within ten (10) days after receiving Landlord’s termination
notice and continuing as the direct tenant/occupant hereunder.

 

7



--------------------------------------------------------------------------------



 



(b) Tenant may, without the consent of Landlord, (i) grant licenses and/or
concessions within the demised premises or (ii) assign or sublet all or any
portion of the demised premises to (a) any parent, affiliate or subsidiary
corporation of Tenant; (b) a transferee or successor by merger, consolidation or
acquisition of Tenant or its parent or subsidiary; or (c) a transferee with a
good business reputation who is acquiring all or substantially all of the stores
of the Tenant in the State of Washington or the assets of the Tenant, its parent
or subsidiary. Any such assignee or sublessee shall be bound by the terms of
this Lease. Tenant shall deliver to Landlord in the ordinary course of its
business an instrument whereby the assignee or entity succeeding to Tenant’s
interest hereunder agrees to be bound by the terms of this Lease.
In the event of any assignment of this Lease or subletting of the demised
premises, in whole or in part, Tenant shall remain fully and primarily liable
hereunder.
(c) Landlord may assign Landlord’s interest in this Lease without the consent of
Tenant (a) to any entity to which Landlord transfers its fee interest in the
demised premises provided such entity (i) agrees in writing to be bound by all
the terms of this Lease and (ii) such assignment is pursuant to a bona fide
arm’s length transaction not designed to reduce Landlord’s liability or to
otherwise exempt Landlord from any provision of this Lease or (b) subject to
Section 12, as security for any indebtedness undertaken by Landlord.
SECTION 14. COMMON AREAS
Common areas means all areas and facilities in the Shopping Center provided and
so designated by Landlord and made available by Landlord in the exercise of good
business judgment for the common use and benefit of tenants of the Shopping
Center and their customers, employees and invitees. Common areas shall include
(to the extent the same are constructed), but not be limited to, the parking
areas, sidewalks, landscaped areas, corridors, stairways, boundary walls and
fences, incinerators, truckways, service roads, and service areas not reserved
for the exclusive use of Tenant or other tenants.
SECTION 15. OPERATION OF COMMON AREAS
(a) Landlord shall, throughout the term hereof, operate and maintain the common
areas including the parking areas for the use and benefit of the tenants of the
Shopping Center and their customers and invitees. Landlord shall at all times
have exclusive control of the common areas and may at any time and from time to
time: (i) promulgate, modify and amend reasonable rules and regulations for the
use of the common areas, which rules and regulations shall be binding upon the
Tenant upon delivery of a copy thereof to the Tenant; (ii) temporarily close any
part of the common areas, including but not limited to closing the streets,
sidewalks, road or other facilities to the extent necessary to prevent a
dedication thereof or the accrual of rights of any person or of the public
therein; (iii) exclude and restrain anyone from the use or occupancy of the
common areas or any part thereof except bona fide customers and suppliers of the
tenants of the Shopping Center who use said areas in accordance with the rules
and regulations established by Landlord; and (iv) engage others to operate and
maintain all or any part of the common areas, on such terms and conditions as
Landlord shall, in its sole judgment, deem reasonable and proper; and (v) make
such changes in the common areas as in its opinion are in the best interest of
the Shopping Center, including but not limited to changing the location of
walkways, service areas, driveways, entrances, existing automobile parking
spaces and other facilities, changing the direction and flow of traffic and
establishing prohibited areas; provided, however, Landlord shall not (i) change
the configuration of the Shopping Center behind the demised premises (east side
of the Shopping Center) so as to materially adversely affect access to the “No
Build Area” from the east side of the Shopping Center; or (ii) make any changes
or modifications to the parking on the east side of the Shopping Center that
result in a parking ratio of less than 3.5 spaces per 1,000 square feet of
leasable space for the Shopping Center. Notwithstanding the foregoing, the
moving and replacement of the access points to the Shopping Center from the
public rights of way on the east side of the Shopping Center shall not be deemed
material and adverse provided that comparable access points are provided. In
addition to the foregoing, Landlord shall be permitted to make changes to the
Shopping Center to the extent necessary during the Renovation Period as set
forth in Section 15(b) hereof.

 

8



--------------------------------------------------------------------------------



 



(b) Tenant acknowledges that Landlord will be renovating the Shopping Center,
including the Common Areas, which renovation shall commence during the first
five (5) years of the term hereof and once commenced, shall not exceed a period
of three and one half (3.5) years (“Renovation Period”). Tenant acknowledges
that during the Renovation Period the parking field and accessways to the
demised premises will be renovated and therefore there will be temporary
interferences with same. Notwithstanding the foregoing, during the Renovation
Period, the parking for, access to or visibility or use of the demised premises
shall not be interfered with by Landlord for a period of more than two hundred
seventy (270) consecutive days (the “Tenant Obstruction Period”) and Landlord
shall renovate the Common Areas adjacent to and in front of the demised premises
in three phases during such Tenant Obstruction Period so that parking for and
access to the demised premises will always be available per at least one of the
three phases illustrated on the site plan attached hereto as Exhibit “A-1” and
so that any renovation to any one of the three phases shall not last for more
than ninety (90) consecutive days. In the event during the Tenant Obstruction
Period, Tenant’s gross sales from the demised premises are less than the
comparative monthly sales from the prior year, Tenant shall be entitled to pay
Landlord, in lieu of minimum rent otherwise payable hereunder, eight percent
(8%) of Tenant’s gross sales from the demised premises, as calculated by Tenant
using generally accepted accounting principles consistently applied. Within
thirty (30) days after the end of each month during the Tenant Obstruction
Period in which Tenant exercises the foregoing right to abate minimum rent,
Tenant shall deliver to Landlord a statement signed by an authorized
representative of the Tenant setting forth the gross sales of Tenant during such
month compared to the gross sales from the same month from the prior year and
Tenant shall pay the foregoing abatement rent in lieu of the next immediately
monthly payment of minimum rent due hereunder.
(c) As part of its renovation of the Shopping Center during the Renovation
Period, and subject to all governmental approvals, Landlord shall construct a
means of access from Factoria Blvd to the west side of the demised premises
which may or may not be as depicted on the site plan. Upon the expiration of the
Renovation Period, Landlord agrees that no modification to the Shopping Center
shall (i) alter or make any changes, including any reduction or rearrangement of
parking spaces, to that portion of the Shopping Center indicated on the site
plan as the “Protected Area”, (ii) materially or adversely interfere with truck
access to the loading doors of the demised premises, (iii) materially or
adversely interfere with customer access to the demised premises, or (iv) result
in the construction of any buildings to that portion of the Shopping Center
indicated on the site plan as “No Build Area”.
(d) Tenant shall keep all common areas free of obstructions created or permitted
by Tenant. Tenant shall permit the use of the common areas only for normal
parking and ingress and egress by its customers and suppliers to and from the
demised premises. If in Landlord’s opinion unauthorized persons are using any of
the common areas by reason of Tenant’s occupancy of the demised premises,
Landlord shall have the right at any time to remove any such unauthorized
persons from said areas or to restrain unauthorized persons from said areas.
Landlord, Tenant, and others constructing improvements or making repairs or
alterations in the Shopping Center shall have the right to make reasonable use
of portions of the common areas.
SECTION 16. COMMON AREA MAINTENANCE, TENANT’S SHARE
(a) Tenant shall initially pay to Landlord as additional rental, simultaneously
with the payment of minimum rental called for under Section 5(a), the estimated
monthly amount of Tenant’s Proportionate Share of the “Maintenance Costs” (as
defined in Section 16(c) below) for the operation and maintenance of the common
areas as set forth in Section 5(e), Two Dollars and 25/100 cents ($2.25) per
square foot, payable in equal monthly installments of Three Thousand Nine
Hundred Seventy-nine and 31/100 Dollars ($3,979.31) as the estimated monthly
amount of Tenant’s Proportionate Share of the “Maintenance Costs” (as defined in
Section 16(c) below) for the operation and maintenance of the common areas.
(b) The Maintenance Costs for the common areas shall be computed on an accrual
basis, under generally accepted accounting principles, and shall include all
costs of operating, maintaining, repairing and replacing the common areas,
including by way of example but not limitation: (i) cost of labor (including
worker’s compensation insurance, employee benefits and payroll taxes); (ii)
materials, and supplies used or consumed in the maintenance or operation of the
common area; (iii) the cost of operating and repairing of the lighting;
(iv) cleaning, painting, removing of rubbish or debris, snow and ice, private
security services, and inspecting the common areas; (v) the cost of repairing
and/or replacing paving, curbs, walkways, markings, directional or other signs;
landscaping, and drainage and lighting facilities; (vi) rental paid for
maintenance of machinery and equipment; (vii) cost of commercial general
liability insurance and property insurance for property in the common areas
which are not part of the building and/or demised premises; and (viii) a
reasonable allowance to Landlord for Landlord’s supervision, which allowance
shall not in an accounting year exceed fifteen percent (15%) of the total of all
Maintenance Costs for such accounting year (all of the foregoing are
collectively referred to herein as “Maintenance Costs”).

 

9



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the following shall be excluded, deducted or
credited from Maintenance Costs when computing Tenant’s Proportionate Share of
same:

  (i)  
Net recoveries received by the Landlord from tenants as a result of any act,
omission, default or negligence or as the result of breaches by tenants of the
provisions of their leases and/or other amounts received by Landlord from third
parties, which recoveries and/or amounts reimburse Landlord for or reduce
Maintenance Costs.

  (ii)  
Gross revenues from charges, if any, made for the use of the parking facilities
and other Common Areas or facilities of the Center (including, without
limitation, the sale or rental of advertising space).

  (iii)  
The cost of the land underlying and the construction of the Center, whether
initially or in connection with any replacement or expansion thereof.

  (iv)  
The depreciation or amortization of the Center or any part thereof or any
equipment or other property used in connection therewith.

  (v)  
The initial cost of the installation of the parking areas or facilities or the
amortization or depreciation of such initial cost.

  (vi)  
The cost of providing or performing improvements, work or repairs to or within
(a) any portion of the premises of any other tenants or occupants in the Center,
(b) any other building which is not part of the Common Areas or (c) any portion
of the Center the use of which is not available to the public.

  (vii)  
Any reserves for future expenditures or liabilities which would be incurred
subsequent to the then current accounting year.

(viii) Any bad debt loss, rent loss or reserves for bad debt or rent loss.

  (ix)  
Legal fees, audit fees, leasing commissions, advertising expenses and other
costs incurred in connection with (a) the original development or original
leasing of the Center, (b) the future re-leasing of the Center, (c) any
advertising or promotion of the Center or any part thereof, and (d) disputes
with other tenants or third parties.

  (x)  
Costs of repairing or restoring any portion of the Center damaged or destroyed
by any casualty or peril.

  (xi)  
Costs in connection with the cleanup or removal of hazardous materials;
provided, however, that Maintenance Costs may include the costs to remove
Hazardous Substances from the surface of the parking lot, such as paint cans and
minor motor oil spills, but excluding contamination otherwise addressed in
Section 43 below and further provided that Tenant’s Proportionate Share of such
costs shall not exceed Five Hundred Dollars ($500.00) in any one Lease Year.

  (xii)  
Net recoveries from insurance policies taken out by the Landlord to the extent
that the proceeds reimburse Landlord for expenses which have previously been
included or which would otherwise be included in Maintenance Costs.

  (xiii)  
Contributions to Maintenance Costs by tenants or occupants whose space is
excluded from the denominator of the Tenant’s Proportionate Share.

  (xiv)  
Any management costs or fees of any kind that are paid for management or
supervising functions performed by the Landlord or by some other entity, whether
or not the cost or fee is paid to a third party or paid to the Landlord in
excess of the fifteen percent (15%) of Tenant’s Proportionate Share of
Maintenance Costs permitted in Section 16(b).

 

10



--------------------------------------------------------------------------------



 



  (xv)  
Costs of a capital nature, including all capital improvements, alterations,
repairs and/or replacements (for purposes of this Lease, “costs of a capital
nature” shall mean the cost of any item or service the useful life of which
exceeds 36 months).

  (xvi)  
Costs relating to the negligence of Landlord or its contractors, agents or
employees or the payment of any claims or damages relating to the same.

  (xvii)  
Any insurance costs, except to the extent required to be paid by Tenant pursuant
to Section 27.

(c) Landlord shall maintain accurate and detailed records of all Maintenance
Costs for the common areas in accordance with generally accepted accounting
principles. For purposes of this Lease, “Tenant’s Proportionate Share” shall be
the product of the applicable cost or expense multiplied by a fraction, the
numerator of which shall be the gross leasable area (expressed in square feet)
of the demised premises and the denominator of which shall be the gross leasable
area (expressed in square feet) of all leasable space in the Shopping Center.
Tenant’s Proportionate Share of that portion of the Shopping Center is presently
twenty-four one/hundredths percent (.24%), which amount is subject to change
from time to time during the term of this Lease.
(d) The actual amount of Tenant’s Proportionate Share of all Maintenance Costs
shall be computed by Landlord within one hundred eighty (180) days after the end
of each accounting year (which Landlord may change from time to time). At this
time Landlord shall furnish to Tenant a statement showing in reasonable detail
the actual Maintenance Costs incurred during such accounting year and Tenant’s
Proportionate Share thereof (prorated for any partial Lease year, with
appropriate adjustments to reflect any change in the floor area of the premises
or the gross leasable area of a building occurring during such accounting year).
Any excess payments from Tenant shall be applied to the next installments of the
Maintenance Costs hereunder, or refunded by Landlord. Any underpayments by
Tenant shall be paid to Landlord within thirty (30) days after receipt of such
reconciliation statement. Tenant’s estimated monthly Maintenance Cost hereunder
may be adjusted by written notice from Landlord. Notwithstanding anything
contained in this Section 16 to the contrary, Landlord and Tenant agree that the
actual amount of Tenant’s Proportionate Share of Maintenance Costs, excluding
costs for snow and ice removal, common area utilities and common area security
shall not increase by more than five percent (5%) in any lease year over the
previous lease year, and that Tenant’s Proportionate Share of Maintenance Costs
for the first lease year shall not exceed Two Dollars and 25/100 cents ($2.25)
per square foot.
(e) If Tenant, for any reason in the exercise of good business judgment,
questions or disputes any statement of Maintenance Costs prepared by Landlord,
then Tenant, at its own expense, may employ such accountants as Tenant may
select to review Landlord’s books and records solely with respect to Maintenance
Costs during the prior two Lease years and to determine the amount of
Maintenance Costs for the period or periods covered by such statements. If the
report of the accountants employed by Tenant shall show any overcharge paid by
Tenant, then Tenant shall receive a credit from Landlord for such difference.
Any underpayment shall be paid by Tenant. Tenant agrees that no contingency fee
auditors shall be employed by Tenant for the purpose of conducting any such
audit. In the event that Landlord questions or disputes the correctness of such
report, the accountants employed by Tenant and the accountants employed by
Landlord shall endeavor to reconcile the question(s) or dispute(s) within thirty
(30) days after the notice from Tenant questioning or disputing the report of
Landlord’s accountants. In the event that it is finally determined by the
parties that Landlord has overstated Maintenance Costs for any Lease year by
three percent (3%) or more, Landlord shall pay the reasonable cost of the audit.
Furthermore, if Landlord’s Maintenance Costs cannot be verified due to the
insufficiency or inadequacy of Landlord’s records, then Landlord shall pay the
cost of the audit.
SECTION 17. EMINENT DOMAIN
(a) In the event the entire premises or any part thereof shall be taken or
condemned either permanently or temporarily for any public or quasi-public use
or purpose by any competent authority in appropriation proceedings or by any
right of eminent domain, the entire compensation or award therefore, including
leasehold, reversion and fee, shall belong to the Landlord and Tenant hereby
assigns to Landlord all of Tenant’s right, title and interest in and to such
award.

 

11



--------------------------------------------------------------------------------



 



(b) In the event that only a portion of the demised premises, not exceeding
twenty percent (20%) of same, shall be so taken or condemned, and the portion of
the demised premises not taken can be repaired within ninety (90) days from the
date of which possession is taken for the public use so as to be commercially
fit for the operation of Tenant’s business, the Landlord at its own expense
shall so repair the portion of the demised premises not taken and there shall be
an equitable abatement of rent for the remainder of the term and/or extended
terms. The entire award paid on account thereof shall be paid to the Landlord.
If the portion of the demised premises not taken cannot be repaired within
ninety (90) days from the date of which possession is taken so as to be
commercially fit for the operation of Tenant’s business, then this Lease shall
terminate and become null and void from the time possession of the portion taken
is required for public use, and from that date on the parties hereto shall be
released from all further obligations hereunder except as herein stated and
Tenant shall have no claim for any compensation on account of its leasehold
interest. No other taking, appropriation or condemnation shall cause this Lease
to be terminated. Any such appropriation or condemnation proceedings shall not
operate as or be deemed an eviction of Tenant or a breach of Landlord’s covenant
of quiet enjoyment and Tenant shall have no claim for any compensation on
account of its leasehold interest.
(c) In the event that more than 20% of the demised premises shall at any time be
taken by public or quasi-public use or condemned under eminent domain, then at
the option of the Landlord or Tenant upon the giving of thirty (30) days written
notice (after such taking or condemnation), this Lease shall terminate and
expire as of the date of such taking and any prepaid rental shall be prorated as
of the effective date of such termination.
SECTION 18. TENANT’S TAXES
Tenant further covenants and agrees to pay promptly when due all taxes assessed
against Tenant’s fixtures, furnishings, equipment and stock-in trade placed in
or on the demised premises during the term of this Lease.
SECTION 19. RISK OF GOODS
All personal property, goods, machinery, and merchandise in said demised
premises shall be at Tenant’s risk if damaged by water, fire, explosion, wind or
accident of any kind, and Landlord shall have no responsibility therefore or
liability for any of the foregoing and Tenant hereby releases Landlord from such
liability.
SECTION 20. USE AND OCCUPANCY
(a) Tenant agrees to initially open and operate a DSW for the retail sales of
shoes and other footwear in the demised premises, fully staffed and stocked and
equivalent to other DSW stores operated by Tenant in the State of Washington
(the “Permitted Use”), or for any other lawful retail use upon obtaining the
prior written consent of Landlord, which consent shall not be unreasonably
withheld. Any use other than a retail shoe store shall be consistent with the
then existing character of the Shopping Center, and shall not violate those
exclusives and prohibited uses set forth on Exhibit “D” attached hereto and made
a part hereof, which are the exclusives and prohibited uses in effect for the
Shopping Center as of the date hereof, for so long as and to the extent said
exclusives and prohibited uses are still in full force and effect, as well as
exclusives and prohibited uses hereafter granted for tenants leasing more than
15,000 square feet of space elsewhere within the Shopping Center, for so long as
and to the extent said exclusives are still in full force and effect. In
connection with the use exclusives and prohibited uses set forth on Exhibit “D”,
Landlord (i) acknowledges that Tenant is not leasing space in Buildings H, F or
L as identified and described in the use exclusive for Old Navy, (ii) has not
signed a lease with TJX as of the date hereof and agrees that upon executing any
such lease will provide that DSW is carved-out as an exception to any use
exclusive granted to such tenant, and (iii) Landlord shall indemnify, defend and
hold harmless Tenant, Tenant’s officers, directors, employees and agents against
any and all damages, claims and liabilities arising from any claim by Nordstrom
Rack that Tenant is operating in violation of the use exclusive granted to such
tenant.

 

12



--------------------------------------------------------------------------------



 



(b) For so long as Tenant is continuously and regularly operating its business
in the demised premises, Landlord will not lease any space within the Shopping
Center or permit any space within the Shopping Center (to the extent Landlord
has control) to be used by any person, persons, partnership or entity who
devotes ten percent (10%) or more of its selling area to the sale of footwear
(the “Exclusive Use”). The foregoing limitation shall not apply to (i) shoe
departments found in department stores, junior department stores, general
merchandise and discount department stores such as Target, Marshalls, TJX and
Kohls provided that such tenants are operating their shoe department consistent
with their national prototypical shoe department; and (ii) the existing tenants
or their successors or assigns at the Shopping Center which presently have the
right to sell shoes and other footwear, as set forth on Exhibit “E”, so long as
such tenants are operating their prototypical shoe department consistent with
their national prototypical shoe department. Notwithstanding the foregoing, in
the event an existing tenant at the Shopping Center which presently has the
right to engage in the Exclusive Use assigns or sublets its portion of the
Shopping Center, and the assignment or sublet is subject to Landlord’s consent,
Landlord will condition its consent on such assignment or sublet being subject
to the Exclusive Use to the extent Landlord has the right to do so. Any portion
of the Shopping Center which is sold by Landlord during the term shall contain a
deed restriction incorporating the foregoing Exclusive Use.
(c) Tenant shall at all times conduct its operations on the demised premises in
a lawful manner and shall, at Tenant’s expense, comply with all laws, rules,
orders, ordinances, directions, regulations, and requirements of all
governmental authorities, now in force or which may hereafter be in force, which
shall impose any duty upon Landlord or Tenant with respect to the business of
Tenant and the use, occupancy or alteration of the demised premises. Tenant
shall comply with all requirements of the Americans with Disabilities Act, and
shall be solely responsible for all alterations within the demised premises in
connection therewith. Tenant covenants and agrees that the demised premises
shall not be abandoned or left vacant and that only minor portions of the
demised premises shall be used for office or storage space in connection with
Tenant’s business conducted in the demised premises.
Without being in default of this Lease, Tenant shall have the right to cease
operating (go dark) at any time and for whatever reason after the first (1st)
lease year. Notwithstanding the foregoing, Tenant’s right to vacate (go dark),
shall not release or excuse the Tenant from any obligations or liabilities,
including the payment of minimum rent and additional rent and other charges,
under this Lease without the express written consent of Landlord. In the event
Tenant fails to (i) open and operate within ninety (90) days after delivery of
the demised premises or (ii) operate for one hundred twenty (120) or more
consecutive days, Landlord shall have the right, effective upon thirty (30) days
prior written notice to Tenant, to terminate the Lease as Landlord’s sole
remedy, provided that if Tenant recommences operating fully stocked in
substantially all of the premises within such thirty (30) days, Landlord’s
termination shall be null and void. In the event Tenant fails to open and
operate as provided above or shall cease operating as provided above, Landlord’s
sole remedy on account thereof shall be limited to the right to elect to
recapture the premises and terminate the Lease, whereupon there shall be no
further liability of the parties hereunder. Such termination shall be effective
upon written notice to Tenant any time prior to Tenant reopening for business in
the demised premises. Provided, however, in the event Landlord has not so
elected to recapture, Tenant shall have right to notify Landlord of Tenant’s
intention to reopen for business in the demised premises within sixty (60) days,
followed by Tenant’s actually reopening for business fully stocked in
substantially all of the demised premises within such sixty (60) day period,
which notice and actual reopening shall toll Landlord’s right to recapture.
(d) Landlord agrees that during the term of this Lease no space in the Shopping
Center (excluding areas of the Shopping Center not owned by Landlord) will be
used for a flea market, theater showing either film, television or the like or
live entertainment, bar (except as permitted below), game/amusement room (except
as permitted below), bowling alley, indoor playground (except as permitted
below), or adult bookstore (defined for the purposes hereof as a store devoting
ten percent (10%) or more of its floor space to offering books and/or video
materials for sale or for rent which are directed to or restricted to adult
customers due to sexually explicit subject matter or for any other reason making
it inappropriate for general use). Landlord agrees that during the term of this
Lease the spaces identified on the site plan as “Restaurant-Not Permitted” shall
not be used as a restaurant, bar, or any establishment

 

13



--------------------------------------------------------------------------------



 



selling food products including but not limited to a coffee shop, candy store,
bagel store, ice cream store or any fast food/sandwich shop establishment.
Landlord agrees that during the term of this Lease the spaces identified on the
site plan as “Health Club-Not Permitted” shall not be used as a health club,
gym, yoga or fitness studio, karate studio, or weight loss clinic. In addition
to the foregoing, Landlord and Tenant agree that space outside of the
“Restaurant-Not Permitted” area may be used as a bar, game/amusement room or
indoor playground provided that such uses are incidental to a restaurant use.
The aforementioned restrictions shall not apply to the rights of tenant’s under
existing leases at the Shopping Center as the same may be renewed, extended,
modified or amended (except that no such renewal, extension, modification or
amendment shall grant a tenant the right to engage in any of the aforementioned
prohibited uses where such tenant did not previously have that right).
(e) Tenant agrees that the demised premises may not be used for the operation of
a bingo parlor, bar, tavern, restaurant, cocktail lounge, adult book or adult
video store (defined for the purposes hereof as a store devoting ten percent
(10%) or more of its floor space to offering books and/or video materials for
sale or for rent which are directed to or restricted to adult customers due to
sexually explicit subject matter or for any other reason making it inappropriate
for general use), adult theater or “strip-tease” establishment, automotive
maintenance or automotive repair facility, warehouse, car wash, pawn shop, check
cashing service, establishment selling second hand goods, flea market,
entertainment or recreational facility (as defined below), training or
educational facility (as defined below); the renting, leasing, selling or
displaying of any boat, motor vehicle or trailer; industrial or manufacturing
purposes; a carnival, circus or amusement park; a gas station, facility for the
sale of paraphernalia for use with illicit drugs, funeral home, blood bank or
mortuary, gambling establishment, banquet hall, auditorium or other place of
public assembly, second-hand or surplus store, gun range; the sale of fireworks;
a veterinary hospital or animal raising facility; the storage of goods not
intended to be sold from the Center; a video rental store, karate center,
central laundry or dry cleaning plant, supermarket or any facility which is
illegal or dangerous, constitutes a nuisance, emits offensive odors, fumes, dust
or vapors or loud noise or sounds or is inconsistent with community oriented
shopping centers. For the purposes of this Section 20(e), the phrase
“entertainment or recreational facility” shall include, without limitation, a
movie or live theater or cinema, bowling alley, skating rink, gym, health spa or
studio, dance hall or night club, billiard or pool hall, massage parlor, health
club, game parlor or video arcade (which shall be defined as any store
containing more than five (5) electronic games) or any other facility operated
solely for entertainment purposes (such as a “laser tag” or “virtual reality”
theme operation). For the purposes of this Section 20(e), the phrase “training
or educational facility” shall include, without limitation, a beauty school,
nail salon, barber college, reading room, place of instruction or any other
operation catering primarily to students or trainees as opposed to customers.
SECTION 21. NUISANCES
Tenant shall not perform any acts or carry on any practice which may injure the
demised premises or be a nuisance or menace to other tenants in the Shopping
Center.
SECTION 22. WASTE AND REFUSE REMOVAL
Tenant covenants that it will use, maintain and occupy said demised premises in
a careful, safe, lawful and proper manner and will not commit waste therein.
Landlord or its agent shall have access at all reasonable times to the demised
premises for purposes of inspecting and examining the condition and maintenance
of the demised premises. Tenant agrees to remove all refuse from the demised
premises in a timely, clean and sanitary manner. Tenant shall provide a refuse
collection container at the rear of the demised premises to accommodate Tenant’s
refuse and Tenant shall routinely clean up around trash containers. Tenant shall
contract with a licensed and insured refuse collection contractor to timely
remove refuse therefrom and the location of the container shall be approved by
Landlord.
SECTION 23. DESTRUCTION OF PREMISES
(a) Landlord shall at all times during the term of this Lease carry property
insurance on the building containing the demised premises, including the
“Structural Portions” (defined in Section 24(a) below) and common utility lines
up to the point they serve individual tenant’s premises. Landlord shall be under
no obligation to maintain insurance on any improvements installed by or for the
benefit of Tenant’s use of the premises or otherwise owned by Tenant. Landlord
may elect to self-insure its obligations hereunder and/or use whatever
deductibles as Landlord deems appropriate, in its sole discretion.

 

14



--------------------------------------------------------------------------------



 



(b) If the demised premises shall be damaged, destroyed, or rendered
untenantable, in whole or in part, by or as the result or consequence of fire or
other casualty during the term hereof, Landlord shall repair and restore the
same to a good tenantable condition with reasonable dispatch. During such period
of repair, the rent herein provided for in this Lease shall abate (i) entirely
in case all of the demised premises are untenantable; and (ii) proportionately
if only a portion of the demised premises is untenantable and Tenant is able to
economically conduct its business from the undamaged portion of the demised
premises. The abatement shall be based upon a fraction, the numerator of which
shall be the square footage of the damaged and unusable area of the demised
premises and the denominator shall be the total square footage of the demised
premises. Said abatement shall cease at such time as the demised premises shall
be restored to a tenantable condition.
(c) In the event the demised premises, because of such damage or destruction,
are not repaired and restored to a tenantable condition with reasonable dispatch
within one hundred fifty (150) days from the date of receipt of insurance
proceeds for such damage or destruction, Tenant or Landlord may, at their
option, terminate this Lease within sixty (60) days following such one hundred
fifty (150) day period but prior to the repair and restoration of same by giving
prior written notice to the other party and thereupon Landlord and Tenant shall
be released from all future liability and obligations under this Lease.
(d) If one-third (1/3) or more of the ground floor area of the demised premises
are damaged or destroyed during the last two (2) years of the original or any
extended term of this Lease, Landlord shall have the right to terminate this
Lease by written notice to Tenant within sixty (60) days following such damage
or destruction, unless Tenant shall, within thirty (30) days following receipt
of such notice, offer to extend the term of this Lease for an additional period
of five (5) years from the date such damage or destruction is repaired and
restored. If Tenant makes said offer to extend, Landlord and Tenant shall
determine the terms and conditions of said extension within thirty (30) days
thereafter or Tenant’s offer shall not be deemed to prevent Landlord from
canceling this Lease. If such terms and conditions have been mutually agreed to
by the parties, then Landlord shall accept Tenant’s offer and shall repair and
restore the demised premises with reasonable dispatch thereafter.
(e) If Landlord is required or elects to repair and restore the demised premises
as herein provided, Tenant shall repair or replace its stock in trade, trade
fixtures, furniture, furnishings and equipment and other improvements including
floor coverings, and if Tenant has closed, Tenant shall promptly reopen for
business. Anything contained in this Section 23 to the contrary notwithstanding,
Landlord’s restoration and repair obligations under Section 23 shall in no event
include restoration or repair of Tenant’s Work or improvements.
SECTION 24. LANDLORD REPAIRS
(a) Landlord shall keep in good order, condition, and repair the following:
(i) structural portions of the demised premises; (ii) downspouts; (iii) gutters;
(iv) utility lines leading up to the point of entry into the demised premises;
(v) the roof of the Building of which the demised premises forms a part; and
(vi) the plumbing and sewage system serving the demised premises but located
outside of the demised premises, except (as to all items) for damage caused by
any negligent act or omission of Tenant or its customers, employees, agents,
invitees, licensees or contractors, which shall be repaired or replaced as
necessary, at the sole cost and expense of Tenant. “Structural Portions” shall
mean only the following: (vii) foundations; (viii) exterior walls except for
interior faces); (ix) concrete slabs; (x) the beams and columns bearing the main
load of the roof; and (xi) the floors (but not floor coverings).

 

15



--------------------------------------------------------------------------------



 



(b) Notwithstanding the provisions of Section 24(a) above, Landlord shall not be
obligated to repair the following: (i) the exterior or interior of any doors,
windows, plate glass, or showcases surrounding the demised premises or the store
front; (ii) HVAC unit(s), equipment and systems (including all components
thereof) in the demised premises; or (iii) damage to Tenant’s improvements or
personal property caused by any casualty, burglary, break-in, vandalism, acts of
terrorism, war or act of G-d. Landlord shall, in any event, have ten (10) days
after notice from Tenant stating the need for repairs to complete same, or
commence and proceed with due diligence to complete same. Landlord shall be
obligated to replace all HVAC components as and when necessary during the first
ten (10) years of the term hereof so long as Tenant has fulfilled its
obligations under Section 25(b)(ii) above, and provided such replacements did
not arise from (x) repairs, installations, alterations, or improvements made by
or for Tenant or anyone claiming under Tenant, or (y) the fault or misuse of
Tenant or anyone claiming under Tenant. Provided that the HVAC system serving
the demised premises is for the exclusive use of Tenant, Tenant shall have the
obligation to replace all HVAC components as and when necessary after the first
ten (10) years of the term hereof; however in the event the HVAC system serving
the demised premises is not for the exclusive use of Tenant, Landlord shall have
the obligation to replace the HVAC system serving the demised premises after the
first ten (10) years of the term hereof. Prior to delivery of possession of the
demised premises, Landlord shall install, at its expense, a new HVAC unit(s),
equipment and systems (including all components thereof) in the demised
premises. Except as specifically set forth in this Lease, Tenant expressly
hereby waives the provisions of any law permitting repairs by a tenant at
Landlord’s expense.
(c) The provisions of this Section 24 shall not apply in the case of damage or
destruction by fire or other casualty or a taking under the power of eminent
domain in which events the obligations of Landlord shall be controlled by
Section 23 and Section 17 respectively.
(d) Landlord shall assign to Tenant all warranties covering all matters required
by the terms hereof to be repaired and maintained by Tenant.
SECTION 25. TENANT’S REPAIRS
(a) Tenant shall keep and maintain, at Tenant’s expense, all and every other
part of the demised premises in good order, condition and repair, including, by
way of example but not limitation: (i) all leasehold improvements; (ii) all HVAC
unit(s), equipment and systems (including all components thereof) serving the
demised premises; (iii) interior utility systems exclusively serving the demised
premises; (iv) plumbing and sewage facilities; (v) all interior lighting; (vi)
electric signs; (vii) all interior walls; (viii) floor coverings; (ix) ceilings;
(x) appliances and equipment; (xi) all doors, exterior entrances, windows and
window moldings; (xii) plate glass; (xiii) signs and showcases surrounding and
within the demised premises; (xiv) the store front; (xv) sprinkler systems
including supervisory alarm service in accordance with National Fire Protection
Association standards and current local and state fire protection standards to
ensure property operation, and as required by Section 27(b) below.
(b) Sprinkler systems, if any, located in Tenant’s area shall be maintained in
accordance with National Fire Protection Association standards to ensure proper
operation. Sprinkler control valves (interior and exterior) located in Tenant’s
area shall be monitored by supervisory alarm service. In the event local or
state codes do not require alarm systems, Tenant shall provide alarm service on
all sprinkler systems to detect water flow and tampering with exterior and
interior main control valves of the sprinkler system servicing Tenant’s
premises. Moreover, it shall be Tenant’s responsibility to contact the
Landlord’s property manager in the event the sprinkler system in the demised
premises is ever shut off for any reason, and advise same of any damage
occasioned or caused by the actions of Tenant, its agents, invitees, or
employees, and/or as a result of Tenant’s repair obligations hereunder. In the
event fifty percent (50%) or more of the total number of sprinkler heads require
replacement at any one time as part of ordinary maintenance, but excluding
repairs or replacements that arise from (x) repairs, installations alterations,
or improvements made by or for Tenant or anyone claiming under Tenant, or
(y) the fault or misuse of Tenant or anyone claiming under Tenant, such cost
shall be fifty percent (50%) borne by Landlord and fifty percent (50%) borne by
Tenant. Tenant, at Tenant’s sole cost and expense, shall replace all sprinkler
heads due to repairs, installations, alterations, or improvements made by or for
Tenant or anyone claiming under Tenant, the fault or misuse of Tenant or anyone
claiming under Tenant, painting or environmental exposure from Tenant’s
operations. All other costs of maintaining the sprinkler system in the demised
premises shall be paid by Tenant.
(c) If Landlord deems any repair which Tenant is required to make hereunder to
be necessary, Landlord may demand that Tenant make such repair immediately. If
Tenant refuses or neglects to make such repair and to complete the same with
reasonable dispatch, Landlord may make such repair and Tenant shall, on demand,
immediately pay to Landlord the cost of said repair, together with annual
interest at the Interest Rate. Landlord shall not be liable to Tenant for any
loss or damage that may accrue to Tenant’s stock or business by reason of such
work or its results.

 

16



--------------------------------------------------------------------------------



 



(d) Neither Tenant nor any of its contractors are permitted access to or
permitted to perform alterations of any kind to the roof of the building.
(e) Tenant shall pay promptly when due the entire cost of work in the demised
premises undertaken by Tenant under this Lease (including, but not limited to,
Tenant’s Work and/or alterations permitted under Section 8 of this Lease) so
that the demised premises and the Shopping Center shall at all times be free of
liens for labor and materials arising from such work; to procure all necessary
permits before undertaking any such work; to do all of such work in a good and
workmanlike manner, employing materials of good quality; to perform such work
only with contractors previously reasonably approved of in writing by Landlord;
to comply with all governmental requirements; and save Landlord and its agents,
officers, employees, contractors and invitees harmless and indemnified from all
liability, injury, loss, cost, damage and/or expense (including reasonable
attorneys’ fees and expenses) in respect of any injury to, or death of, any
person, and/or damage to, or loss or destruction of, any property occasioned by
or growing out of any such work.
SECTION 26. COVENANT OF TITLE AND PEACEFUL POSSESSION
Subject to the provisions of Section 12 hereof, Landlord shall, on or before the
date on which Tenant is permitted to install its merchandise and fixtures in the
demised premises, have good and marketable title to the demised premises in fee
simple and the right to make this Lease for the term aforesaid. At such time,
Landlord shall put Tenant into complete and exclusive possession of the demised
premises, and if Tenant shall pay the rental and perform all the covenants and
provisions of this Lease to be performed by the Tenant, Tenant shall, during the
term hereby demised, freely, peaceably, and quietly enjoy and occupy the full
possession of the demised premises and the common facilities of the Shopping
Center, subject, however, to the terms and conditions of this Lease including
the Landlord’s right to modify, change or alter the Shopping Center during the
Renovation Period as set forth in Section 15(b) hereof.
SECTION 27. TENANT’S AND LANDLORD’S INSURANCE; INDEMNITY
(a) Tenant’s Property Insurance. Tenant agrees to procure and maintain during
the demised term a property insurance policy written on the causes of
loss-special form (also referred to as the special extended coverage form), or
the most broad property insurance form then available, insuring against loss of,
or damage to, Tenant’s property, in, on or about the demised premises. Such
property insurance shall include coverage (whether by additional policies,
endorsements or otherwise): (i) against earthquake and flood; (ii) for plate
glass; (iii) in an amount equal to the full insurable replacement cost, without
deduction for depreciation; (iv) with an agreed valuation provision in lieu of,
or in an amount sufficient to satisfy, any co-insurance clause; (v) against
inflation (also known as inflation guard); (vi) for any costs due to ordinances
or laws; and (vii) as Landlord may from time to time reasonably require Tenant
to procure and maintain. Landlord shall not be liable for any damage to Tenant’s
property in, on or about the demised premises caused by fire or other insurable
hazards regardless of the nature or cause of such fire or other casualty, and
regardless of whether any negligence of Landlord or Landlord’s employees or
agents contributed thereto. Tenant expressly releases Landlord of and from all
liability for any such damage and Tenant agrees that its property insurance
policies required hereunder shall include a waiver of subrogation recognizing
this release from liability.
(b) Boiler and Machinery Insurance. Tenant agrees to maintain a comprehensive
boiler and machinery policy on a full repair and replacement cost basis, and
further in accordance with the requirements of Section 27(a)(iii)-(vi) above,
with an admitted, reputable insurance carrier covering property damage as a
result of a loss from boiler(s), pressure vessel(s), HVAC equipment, or other
electrical or mechanical apparatus within or servicing the demised premises,
furniture, fixtures, equipment and inventory together with property of others in
the care, custody and control of Tenant. The deductible for property damage
under such policy shall not exceed Five Thousand Dollars ($5,000.00) per
occurrence.

 

17



--------------------------------------------------------------------------------



 



(c) Additional Tenant Insurance. Tenant’s insurance required under Section
(27(a) and (b) above shall also include business income coverage against any
interruption (including utility interruption) in Tenant’s business (whether
direct, indirect, contingent or interdependent), including, but not limited to,
coverage for Tenant’s leasehold interests and obligations to continue paying all
rental amounts hereunder, lost revenues and income, and extra expense. Such
coverage should be for a period of at least twelve (12) months, with an extended
period of indemnity of at least thirty (30) days. The deductible for such
coverage may not exceed twenty-four (24) hours.
(d) Tenant’s Commercial General Liability Insurance. Tenant agrees to procure
and maintain during the demised term commercial general liability insurance by a
responsible insurance company or companies, with policy limits of not less than
$1,000,000.00 per occurrence and $2,000,000.00 annual aggregate, and $500,000.00
limits for fire and legal liability, insuring against liability for losses,
claims, demands or actions for bodily injury (including death) and property
damage arising from Tenant’s conduct and operation of its business in and
Tenant’s use, maintenance and occupancy of, the demised premises and any areas
adjacent thereto, or the acts or omissions of Tenant’s employees and agents.
Such commercial general liability policy may be written on a blanket basis to
include the demised premises in conjunction with other premises owned or
operated by Tenant but shall be written such that the required policy limits
herein specifically apply on a per location basis to the demised premises.
Tenant’s commercial general liability insurance policy shall further provide:
(i) coverage for defense costs (in excess of policy limits); (ii) contractual
liability coverage; (iii) cross-liability coverage; and, (iv) that Landlord, its
shareholders, officers, directors, employees, and agents, are named as
additional insureds such that (Y) Tenant’s policy shall be the primary source of
insurance for such additional insured and (Z) any liability policy carried by
such additional insureds shall be in excess of, and will not contribute with or
to, Tenant’s commercial general liability insurance required to be maintained
hereunder. At the time this Lease is executed and thirty (30) days prior to the
expiration of such insurance policy, Tenant shall furnish to Landlord
certificates of insurance evidencing the continuous existence during the term of
this Lease of Tenant’s commercial general liability insurance coverage, which
certificates shall include attachment of additional insured endorsement, name
any and all non-standard exclusions or limitations, and provide not less than
thirty (30) days notice of cancellation or termination to Landlord (and any
other additional insured, if applicable). All insurance companies must be
licensed to do business in the state where the premises are located. Tenant
shall further procure and maintain other liability insurance (including, but not
limited to, liquor and pollution insurance) as Landlord may from time to time
reasonably require.
(e) Worker’s Compensation. Tenant agrees to provide and keep in force at all
times worker’s compensation insurance complying with the law of the state in
which the premises are located. Tenant agrees to defend, indemnify and hold
harmless Landlord from all actions or claims of Tenant’s employees or employee’s
family members. Tenant agrees to provide a certificate as evidence of proof of
worker’s compensation coverage.
If Tenant hires contractors to do any improvements on the demised premises, each
contractor must provide proof of worker’s compensation coverage on its employees
and agents to Landlord.
(f) Contingent Liability and Builder’s Risk Insurance. With respect to any
alterations or improvements by Tenant, Tenant shall maintain contingent
liability and builder’s risk coverage naming Landlord as an additional insured,
in compliance with the additional insured requirements set forth in
Section 27(d).
(g) Landlord’s Property Insurance. Commencing as of the Commencement Date, and
thereafter throughout the term of this Lease, Landlord shall, at Landlord’s sole
cost and expense, provide and maintain or cause to be provided and maintained a
property insurance policy insuring all buildings (and building additions) and
other improvements in the Center and in the demised premises, and Tenant’s store
building (including any permanent improvements to the demised premises paid for
by the Tenant Reimbursement but excluding those items insured by Tenant as
required under this Section 27) for all the hazards and perils normally covered
by the Causes of Loss-Special Form. Said property insurance policy shall include
endorsements for coverage against: (i) earthquake and flood (including, but not
limited to, mud slide, flood hazard or fault area(s), as designated on any map
prepared or issued for such

 

18



--------------------------------------------------------------------------------



 



purpose by any governmental authority); and (ii) increased costs of construction
and demolition due to law and ordinance. The foregoing property coverage shall
be provided in amounts sufficient to provide one hundred percent (100%) of the
full replacement cost of all buildings (and building additions) and other
improvements in the Center and in the demised premises and Tenant’s store
building (including any permanent improvements to the demised premises paid for
by Tenant Reimbursement but excluding those items insured by Tenant as required
under this Section 27). If for any reason the Causes of Loss-Special Form is not
customarily used in the insurance industry, then the property insurance policy
then in effect shall at least provide coverage for the following perils: fire,
lightning, windstorm and hail, explosion, smoke, aircraft and vehicles, riot and
civil commotion, vandalism and malicious mischief, sprinkler leakage, sinkhole
and collapse, volcanic action, earthquake or earth movement, and flood, and
increased costs of construction and demolition due to law, ordinance and
inflation. Neither Tenant nor any of its affiliates or subtenants shall be
liable to Landlord for any loss or damage (including loss of income), regardless
of cause, resulting from fire, flood, act of G-d or other casualty.
(h) Landlord’s Commercial General Liability Insurance. Commencing as of the
Commencement Date, and thereafter throughout the term of this Lease, Landlord
shall, at Landlord’s sole cost and expense, provide and maintain or cause to be
provided and maintained a commercial general liability policy, naming Landlord
as an insured (and naming Tenant as an additional insured, said additional
insured’s coverage under Landlord’s commercial general liability policy to be
primary), protecting Landlord, the business operated by Landlord, and any
additional insureds (including Tenant) against claims for bodily injury
(including death) and property damage occurring upon, in or about the Center
(other than the demised premises and those areas insured by other tenants at the
Center), including Common Areas. Such insurance shall afford protection to the
limits of not less than One Million Dollars ($1,000,000.00) per occurrence, Two
Million Dollars ($2,000,000.00) annual aggregate, and Five Hundred Thousand
Dollars ($500,000.00) with respect to property damage for fire legal liability.
All liability policies shall be written on an occurrence form unless such form
is no longer customarily used in the insurance industry. Landlord may use
commercially reasonable deductibles Landlord customarily carries in the conduct
of its business; however, the amount of such deductibles which may be charged to
Tenant pursuant to Section 12.09 below may not exceed $0.20 per square foot of
gross leasable area of the demised premises in any lease year.
(i) Landlord’s Umbrella. Commencing as of the Commencement Date, and thereafter
throughout the term of this Lease, Landlord shall, at Landlord’s sole cost and
expense, provide and maintain or cause to be provided and maintained an umbrella
liability insurance policy with a Ten Million Dollar ($10,000,000.00) minimum
annual aggregate, which umbrella policy (or policies) shall list Landlord’s
commercial general liability policy required under this Section 27 and any other
liability policy or policies carried by, or for the benefit of, Landlord as
underlying policies. Said umbrella liability policy shall also name Tenant as an
additional insured (said additional insured’s coverage under Landlord’s umbrella
liability policy to be primary). All liability policies shall be written on an
occurrence form unless such form is no longer customarily used in the insurance
industry.
(j) Tenant Indemnity. Tenant shall indemnify Landlord, Landlord’s agents,
employees, officers or directors, against all damages, claims and liabilities
arising from any alleged products liability or from any accident or injury
whatsoever caused to any person, firm or corporation during the demised term in
the demised premises, unless such claim arises from a breach or default in the
performance by Landlord of any covenant or agreement on its part to be performed
under this Lease or, to the extent not required to be insured hereunder, the
negligence of Landlord. The indemnification herein provided shall include all
reasonable costs, counsel fees, expenses and liabilities incurred in connection
with any such claim or any action or proceeding brought thereon.
(k) Landlord Indemnity. Landlord shall indemnify Tenant, Tenant’s officers,
directors, employees and agents against all damages, claims and liabilities
arising from any accident or injury whatsoever caused to any person, firm or
corporation during the demised term in the common areas of the Shopping Center,
unless such claim arises from a breach or default in the performance by Tenant
of any covenant or agreement on Tenant’s part to perform under this Lease or, to
the extent not required to be insured hereunder, the negligence of Tenant. The
indemnification herein provided shall include all reasonable costs, counsel
fees, expenses and liabilities incurred in connection with any such claim or any
action or proceeding brought thereon.

 

19



--------------------------------------------------------------------------------



 



SECTION 28. REAL ESTATE TAXES
(a) Tenant shall pay Tenant’s Proportionate Share (as defined in Section 16(c)
above) of any “real estate taxes” (defined in Section 28(b) below) imposed upon
the retail portions of the Shopping Center that become due and payable during
each lease year included within the period commencing with the commencement date
and ending with the expiration of the term of this Lease. Tenant shall initially
pay to landlord as additional rental, simultaneously with the payment of minimum
rental called for under Section 5(a), the estimated monthly amount of Tenant’s
Proportionate Share of real estate taxes as set forth in Section 5(e) of Two and
50/100 Dollars ($2.50) per square foot, payable in equal monthly installments of
Four Thousand Four Hundred Twenty-one and 46/100 Dollars ($4,421.46) as the
estimated amount of Tenant’s Proportionate Share of real estate taxes. Within
one hundred twenty (120) days after the end of each accounting year (which
Landlord may change from time to time), Landlord shall provide Tenant with an
annual reconciliation of real estate taxes and a statement of the actual amount
of Tenant’s Proportionate Share thereof. Any excess payments from Tenant shall
be applied to the next installments of real estate taxes hereunder, or refunded
by Landlord. Any underpayments by Tenant shall be paid to Landlord within thirty
(30) days after receipt of such reconciliation statement. Tenant’s estimated
monthly installment of real estate taxes payable hereunder may be adjusted by
written notice from Landlord.
(b) For the purpose of this Lease, the term “real estate taxes” shall include
any special and general assessments, water and sewer rents and other
governmental impositions imposed upon or against the Shopping Center of every
kind and nature whatsoever, extraordinary as well as ordinary, foreseen and
unforeseen and each and every installment thereof, which shall or may during the
lease term be levied, assessed or imposed upon or against such Shopping Center
and of all expenses, including reasonable attorneys’ fees, administrative
hearing and court costs incurred in contesting or negotiating the amount,
assessment or rate of any such real estate taxes, minus any refund received by
Landlord.
(c) Notwithstanding any provision of this Lease to the contrary, Tenant shall
not be obligated to pay for any assessment for special improvements heretofore
installed or in the process of installation in connection with the initial
development of the Shopping Center, and Landlord hereby agrees to pay for the
same.
(d) The real estate taxes for any lease year shall be the real estate taxes that
become due and payable during such lease year. If any lease year shall be
greater than or less than twelve (12) months, or if the real estate tax year
shall be changed, an appropriate adjustment shall be made. If there shall be
more than one taxing authority, the real estate taxes for any period shall be
the sum of the real estate taxes for said period attributable to each taxing
authority. If, upon the assessment day for real estate taxes for any tax year
fully or partly included within the term of this Lease, a portion of such
assessment shall be attributable to buildings in the process of construction, a
fair and reasonable adjustment shall be made to carry out the intent of this
Section 28.
(e) Upon request, Landlord shall submit to Tenant true copies of the real estate
tax bill for each tax year or portion of a tax year included within the term of
this Lease and shall bill Tenant for the amount to be paid by Tenant hereunder.
Said bill shall be accompanied by a computation of the amount payable by Tenant
and such amount shall be paid by Tenant within thirty (30) days after receipt of
said bill.
(f) Should the State of Washington or any political subdivision thereof or any
governmental authority having jurisdiction thereof, impose a tax and/or
assessment (other than an income or franchise tax) upon or against the rentals
payable hereunder, in lieu of or in addition to assessments levied or assessed
against the demised premises, or Shopping Center, then such tax and/or
assessment shall be deemed to constitute a tax on real estate for the purpose of
this Section 28.

 

20



--------------------------------------------------------------------------------



 



SECTION 29. TENANT’S INSURANCE CONTRIBUTION
Tenant shall pay as additional rent, Tenant’s Proportionate Share (as defined in
Section 16(c) above) of the premiums for the insurance maintained by Landlord on
all buildings and improvements, as well as liability insurance, for the Shopping
Center, including the common areas, as set forth above in Section 16(b), for
each lease year during the term of this Lease. The premiums for the first and
last lease years shall be prorated. Tenant shall pay Tenant’s Proportionate
Share of such premiums annually upon demand for such payment by Landlord.
Tenant’s Proportionate Share thereof shall be paid by Tenant within thirty
(30) days after Landlord’s demand therefore. Tenant shall initially pay to
Landlord as additional rental, simultaneously with the payment of minimum rental
called for under Section 5(a), the estimated monthly amount of Tenant’s
Proportionate Share of such insurance premiums as set forth in Section 5(e), of
Twenty-eight Cents ($0.28) per square foot, payable in equal monthly
installments of Four Hundred Ninety-five and 20/100 Dollars ($495.20) as the
estimated amount of Tenant’s Proportionate Share of such insurance premiums.
Within one hundred twenty (120) days after the end of each accounting year
(which Landlord may change from time to time), Landlord shall provide Tenant
with a reconciliation of the premiums for the insurance maintained by Landlord
hereunder and a statement of the actual amount of Tenant’s Proportionate Share
thereof. Any excess payments from Tenant shall be applied to the next
installments of insurance premiums payable by Tenant hereunder, or refunded by
Landlord. Any underpayments by Tenant shall be paid to Landlord within thirty
(30) days after receipt of such reconciliation statement. Tenant’s monthly
installment of insurance premiums payable hereunder may be adjusted by written
notice from Landlord.
SECTION 30. FIXTURES
Provided that Tenant shall repair any damage caused by removal of its property
and provided that the Tenant is not in default under this Lease, Tenant shall
have the right to remove from the demised premises all of its signs, shelving,
electrical, and other fixtures and equipment, window reflectors and backgrounds
and any and all other trade fixtures which it has installed in and upon the
demised premises.
SECTION 31. SURRENDER
The Tenant covenants and agrees to deliver up and surrender to the Landlord the
physical possession of the demised premises upon the expiration of this Lease or
its termination as herein provided in as good condition and repair as the same
shall be at the commencement of the initial term, loss by fire and/or ordinary
wear and tear excepted, and to deliver all of the keys to Landlord or Landlord’s
agents.
SECTION 32. HOLDING OVER
There shall be no privilege of renewal hereunder (except as specifically set
forth in this Lease) and any holding over after the expiration by the Tenant
shall be from day to day on the same terms and conditions (with the exception of
rental which shall be prorated on a daily basis at twice the daily rental rate
of the most recent expired term) at Landlord’s option; and no acceptance of rent
by or act or statement whatsoever on the part of the Landlord or his duly
authorized agent in the absence of a written contract signed by Landlord shall
be construed as an extension of the term or as a consent for any further
occupancy.
SECTION 33. NOTICE
Whenever under this Lease provisions are made for notice of any kind to
Landlord, it shall be deemed sufficient notice and sufficient service thereof if
such notice to Landlord is in writing, addressed to Landlord at c/o Kimco Realty
Corporation, 3333 New Hyde Park Road, Suite 100, New Hyde Park, N.Y. 11042, or
at such address as Landlord may notify Tenant in writing, and deposited in the
United States mail by certified mail, return receipt requested, with postage
prepaid or Federal Express, Express Mail or such other expedited mail service as
normally results in overnight delivery, with a copy of same sent in like manner
to President, Real Estate, 1800 Moler Road, Columbus, Ohio 43207. Notice to
Tenant shall be sent in like manner to Tenant at 4150 East Fifth Avenue,
Columbus, Ohio 43219, with copies of same sent to (i) General Counsel, 4150 East
Fifth Avenue, Columbus, Ohio 43219 and (ii) Randall S. Arndt, Esq.,
Schottenstein Zox & Dunn, 250 West Street, Columbus, Ohio 43215. All notices
shall be effective upon receipt or refusal of receipt. Either party may change
the place for service of notice by notice to the other party.

 

21



--------------------------------------------------------------------------------



 



SECTION 34. DEFAULT
(a) Elements of Default: The occurrence of any one or more of the following
events shall constitute a default of this Lease by Tenant:
1. Tenant fails to pay any monthly installment of rent within ten (10) days
after the same shall be due and payable, except for the first two (2) times in
any consecutive twelve (12) month period, in which event Tenant shall have five
(5) days after receipt of written notice of such failure to pay before such
failure shall constitute a default;
2. Tenant fails to perform or observe any term, condition, covenant or
obligation required to be performed or observed by it under this Lease for a
period of twenty (20) days after notice thereof from Landlord; provided,
however, that if the term, condition, covenant or obligation to be performed by
Tenant is of such nature that the same cannot reasonably be cured within twenty
(20) days and if Tenant commences such performance or cure within said twenty
(20) day period and thereafter diligently undertakes to complete the same, then
such failure shall not be a default hereunder if it is cured within a reasonable
time following Landlord’s notice, but in no event later than forty-five
(45) days after Landlord’s notice.
3. If Tenant refuses to take possession of the demised premises as required
pursuant to this Lease or abandons the demised premises for a period of thirty
(30) days or substantially ceases to operate its business or to carry on its
normal activities in the demised premises as required pursuant to this Lease.
4. A trustee or receiver is appointed to take possession of substantially all of
Tenant’s assets in, on or about the demised premises or of Tenant’s interest in
this Lease (and Tenant or any guarantor of Tenant’s obligations under this Lease
does not regain possession within sixty (60) days after such appointment);
Tenant makes an assignment for the benefit of creditors; or substantially all of
Tenant’s assets in, on or about the demised premises or Tenant’s interest in
this Lease are attached or levied upon under execution (and Tenant does not
discharge the same within sixty (60) days thereafter).
5. A petition in bankruptcy, insolvency, or for reorganization or arrangement is
filed by or against Tenant or any guarantor of Tenant’s obligations under this
Lease pursuant to any Federal or state statute, and, with respect to any such
petition filed against it, Tenant or such guarantor fails to secure a stay or
discharge thereof within sixty (60) days after the filing of the same.
(b) Landlord’s Remedies: Upon the occurrence of any event of default, Landlord
shall have the following rights and remedies, any one or more of which may be
exercised without further notice to or demand upon Tenant:
1. Landlord may re-enter the demised premises and cure any default of Tenant, in
which event Tenant shall reimburse Landlord for any cost and expenses which
Landlord may incur to cure such default; and Landlord shall not be liable to
Tenant for any loss or damage which Tenant may sustain by reason of Landlord’s
action.
2. Landlord may terminate this Lease or Tenant’s right to possession under this
Lease as of the date of such default, without terminating Tenant’s obligation to
pay rent due hereunder, in which event (A): neither Tenant nor any person
claiming under or through Tenant shall thereafter be entitled to possession of
the demised premises, and Tenant shall immediately thereafter surrender the
demised premises to Landlord; (B) Landlord may re-enter the demised premises and
dispose Tenant or any other occupants of the demised premises by force, summary
proceedings, ejectment or otherwise, and may remove their effects, without
prejudice to any other remedy which Landlord may have for possession or
arrearages in rent; and (C) notwithstanding a termination of this Lease,
Landlord may re-let all or any part of the demised premises for a term different
from that which would otherwise have constituted the balance of the term of this
Lease and for rent and on terms and conditions different from those contained
herein, whereupon Tenant

 

22



--------------------------------------------------------------------------------



 



shall immediately be obligated to pay to Landlord as liquidated damages the
difference between the rent provided for herein and that provided for in any
lease covering a subsequent re-letting of the demised premises, for the period
which would otherwise have constituted the balance of the term of this Lease,
together with all of Landlord’s costs and expenses for preparing the demised
premises for re-letting, including all repairs, tenant finish improvements,
broker’s and attorney’s fees, and all loss or damage which Landlord may sustain
by reason of such termination, re-entry and re-letting, it being expressly
understood and agreed that the liabilities and remedies specified herein shall
survive the termination of this Lease. Notwithstanding a termination of this
Lease by Landlord, Tenant shall remain liable for payment of all rentals and
other charges and costs imposed on Tenant herein, in the amounts, at the times
and upon the conditions as herein provided. Landlord shall credit against such
liability of the Tenant all amounts received by Landlord from such re-letting
after first reimbursing itself for all reasonable costs incurred in curing
Tenant’s defaults and re-entering, preparing and refinishing the demised
premises for re-letting, and re-letting the demised premises.
3. Upon termination of this Lease pursuant to Section 34(b)2, Landlord may
recover possession of the demised premises under and by virtue of the provisions
of the laws of the State of Washington, or by such other proceedings, including
reentry and possession, as may be applicable.
4. If the Tenant shall not remove all of Tenant’s property from said demised
premises as provided in this Lease, Landlord, at its option, may remove any or
all of said property in any manner that Landlord shall choose and store same
without liability for loss thereof, and Tenant will pay the Landlord, on demand,
any and all reasonable expenses incurred in such removal and storage of said
property for any length of time during which the same shall be in possession of
Landlord or in storage, or Landlord may, upon thirty (30) days prior notice to
Tenant, sell any or all of said property in such manner and for such price as
the Landlord may reasonably deem best and apply the proceeds of such sale upon
any amounts due under this Lease from the Tenant to the Landlord, including the
reasonable expenses of removal and sale.
5. Any damage or loss of rent sustained by Landlord may be recovered by
Landlord, at Landlord’s option, at the time of the reletting, or in separate
actions, from time to time, as said damage shall have been made more easily
ascertainable by successive relettings, or at Landlord’s option in a single
proceeding deferred until the expiration of the term of this Lease (in which
event Tenant hereby agrees that the cause of action shall not be deemed to have
accrued until the date of expiration of said term) or in a single proceeding
prior to either the time of reletting or the expiration of the term of this
Lease.
6. In the event of a breach by Tenant of any of the covenants or provisions
hereof, Landlord shall have the right of injunction and the right to invoke any
remedy allowed at law or in equity as if reentry, summary proceedings, and other
remedies were not provided for herein. Mention in this Lease of any particular
remedy shall not preclude Landlord from any other remedy, in law or in equity.
Tenant hereby expressly waives any and all rights of redemption granted by or
under any present or future laws in the event of Tenant being evicted or
dispossessed for any cause, or in the event of Landlord obtaining possession of
the demised premises by reason of the violation by Tenant of any of the
covenants and conditions of this Lease or other use.
7. Tenant hereby expressly waives any and all rights of redemption granted by or
under any present or future laws, in the event of eviction or dispossession of
Tenant by Landlord under any provision of this Lease. No receipt of monies by
Landlord from or for the account of Tenant or from anyone in possession or
occupancy of the demised premises after the termination of this Lease or after
the giving of any notice shall reinstate, continue or extend the term of this
Lease or affect any notice given to the Tenant prior to the receipt of such
money, it being agreed that after the service of notice or the commencement of a
suit, or after final judgment for possession of said demised premises, the
Landlord may receive and collect any rent or other amounts due Landlord and such
payment shall not waive or affect said notice, said suit or said judgment.
(c) Additional Remedies and Waivers: The rights and remedies of Landlord set
forth herein shall be in addition to any other right and remedy now or
hereinafter provided by law and/or equity and all such rights and remedies shall
be cumulative and shall not be deemed inconsistent with each other, and any two
or more or all of said rights and remedies may be exercised at the same time or
at different times and from time to time without waiver thereof of any right or
remedy provided or reserved to Landlord. No action or inaction by Landlord shall
constitute a waiver of a default and no waiver of default shall be effective
unless it is in writing, signed by the Landlord.

 

23



--------------------------------------------------------------------------------



 



(d) Default by Landlord. Any failure by Landlord to observe or perform any
provision, covenant or condition of this Lease to be observed or performed by
Landlord, if such failure continues for thirty (30) days after written notice
thereof from Tenant to Landlord, shall constitute a default by Landlord under
this Lease, provided, however, that if the nature of such default is such that
the same cannot reasonably be cured within a thirty (30) day period, Landlord
shall not be deemed to be in default if it shall commence such cure within such
thirty (30) day period and thereafter rectify and cure such default with due
diligence.
(e) Interest on Past Due Obligations: All monetary amounts required to be paid
by Tenant or Landlord hereunder which are not paid on or before the due date
thereof shall, from and after such due date, bear interest at the Interest Rate,
and shall be due and payable by such party without notice or demand.
(f) Tenant’s Remedies. In the event of default by the Landlord with respect to
the demised premises, Tenant shall have the option to cure said default.
Landlord shall reimburse Tenant for the reasonable costs incurred by Tenant in
curing such default within thirty (30) days after invoice thereof by Tenant,
together with reasonable evidence supporting such invoiced amount. Tenant shall
also have any and all rights available under the laws of the state in which the
demised premises are situated; provided, however, that any right of offset
available to Tenant shall be subject to the provisions of Section 36 below.
SECTION 35. WAIVER OF SUBROGATION
Landlord and Tenant, and all parties claiming under each of them, mutually
release and discharge each other from all claims and liabilities arising from or
caused by any casualty or hazard covered or required hereunder to be covered in
whole or in part by insurance coverage required to be maintained by the terms of
this Lease on the demised premises or in connection with the Shopping Center or
activities conducted with the demised premises, and waive any right of
subrogation which might otherwise exist in or accrue to any person on account
thereof. All policies of insurance required to be maintained by the parties
hereunder shall contain waiver of subrogation provisions so long as the same are
available.
SECTION 36. LIABILITY OF LANDLORD; EXCULPATION
(a) Except with respect to any damages resulting from the gross negligence of
Landlord, its agents, or employees, Landlord shall not be liable to Tenant, its
agents, employees, or customers for any damages, losses, compensation,
accidents, or claims whatsoever. The foregoing notwithstanding, it is expressly
understood and agreed that nothing in this Lease contained shall be construed as
creating any liability whatsoever against Landlord personally, and in particular
without limiting the generality of the foregoing, there shall be no personal
liability to pay any indebtedness accruing hereunder or to perform any covenant,
either express or implied, herein contained, or to keep, preserve or sequester
any property of Landlord and that all personal liability of Landlord to the
extent permitted by law, of every sort, if any, is hereby expressly waived by
Tenant, and by every person now or hereafter claiming any right or security
hereunder; and that so far as the parties hereto are concerned, the owner of any
indebtedness or liability accruing hereunder shall look solely to the demised
premises and the Shopping Center for the payment thereof.
(b) If the Tenant obtains a money judgment against Landlord, any of its
officers, directors, shareholders, partners, members or their successors or
assigns under any provisions of or with respect to this Lease or on account of
any matter, condition or circumstance arising out of the relationship of the
parties under this Lease, Tenant’s occupancy of the building or Landlord’s
ownership of the Shopping Center, Tenant shall be entitled to have execution
upon any such final, unappealable judgment only upon Landlord’s fee simple or
leasehold estate in the Shopping Center (whichever is applicable) and not out of
any other assets of Landlord, or any of its officers, directors, shareholders,
members or partners, or their successor or assigns; and Landlord shall be
entitled to have any such judgment so qualified as to constitute a lien only on
said fee simple or leasehold estate.

 

24



--------------------------------------------------------------------------------



 



Notwithstanding the above, Tenant shall have the right to offset any final,
unappealable judgment against twenty five percent (25%) of all minimum rent and
all percentage rental (but no other additional rent components) if not paid to
Tenant by Landlord within thirty (30) days thereafter.
(c) It is expressly agreed that nothing in this Lease shall be construed as
creating any personal liability of any kind against the assets of any of the
officers, directors, members, partners or shareholders of Tenant, or their
successors and assigns.
SECTION 37. RIGHTS CUMULATIVE
Unless expressly provided to the contrary in this Lease, each and every one of
the rights, remedies and benefits provided by this Lease shall be cumulative and
shall not be exclusive of any other of such rights, remedies and benefits or of
any other rights, remedies and benefits allowed by law.
SECTION 38. MITIGATION OF DAMAGES
Notwithstanding any of the terms and provisions herein contained to the
contrary, Landlord and Tenant shall each have the duty and obligation to
mitigate, in every reasonable manner, any and all damages that may or shall be
caused or suffered by virtue of defaults under or violation of any of the terms
and provisions of this Lease agreement committed by the other.
SECTION 39. SIGNS
No signs shall be placed on the demised premises by Tenant except as shall
comply with all applicable governmental codes, restrictions of record in
accordance with Section 7 above, sign criteria established by Landlord for the
Shopping Center, and with the prior written consent of Landlord (not to be
unreasonably withheld) after sign drawings have been submitted to Landlord by
Tenant. Subject to the foregoing, Tenant shall have the right to install its
prototypical signage and awnings on the front of the demised premises as
described on Exhibit “G-1” attached hereto and made a part hereof. Tenant
acknowledges that it shall not be entitled to pylon signage at the Shopping
Center on the commencement date of this Lease. Landlord agrees however, to use
commercially reasonable efforts to provide Tenant pylon sign representation at
the Shopping Center and agrees that no tenant of the Shopping Center leasing the
same or less square feet of leasable space as Tenant shall have representation
on the existing pylon sign for the Shopping Center or any new pylon sign(s)
erected for the Shopping Center unless Tenant shall also have representation on
such sign(s) excluding any existing rights of tenants under existing leases as
of the date hereof which would have a right to be on such pylon sign(s).
Notwithstanding the foregoing, in the event three (3) pylon and/or monument
signs are erected for the Shopping Center with Tenant identification thereon,
Landlord is not obligated to identify Tenant on any additional pylon and/or
monument signs at the Shopping Center.
SECTION 40. ENTIRE AGREEMENT
This Lease shall constitute the entire agreement of the parties hereto; all
prior agreements between the parties, whether written or oral, are merged herein
and shall be of no force and effect. This Lease cannot be changed, modified, or
discharged orally but only by an agreement in writing signed by the party
against whom enforcement of the change, modification or discharge is sought.
SECTION 41. LANDLORD’S LIEN — DELETED BY INTENTION
SECTION 42. BINDING UPON SUCCESSORS
The covenants, conditions, and agreements made and entered into by the parties
hereto shall be binding upon and inure to the benefit of their respective heirs,
representatives, successor and assigns.

 

25



--------------------------------------------------------------------------------



 



SECTION 43. HAZARDOUS SUBSTANCES
(a) During the term of this Lease, Tenant shall not suffer, allow, permit or
cause the generation, accumulation, storage, possession, release or threat of
release of any hazardous substance or toxic material, as those terms are used in
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
as amended, and any regulations promulgated thereunder, or any other present or
future federal, state or local laws, ordinances, rules, and regulations. Tenant
shall indemnify and hold Landlord harmless from any and all liabilities,
penalties, demands, actions, costs and expenses (including without limitation
reasonable attorney fees), remediation and response costs incurred or suffered
by Landlord directly or indirectly arising due to the breach of Tenant’s
obligations set forth in this Section. Such indemnification shall survive
expiration or earlier termination of this Lease. At the expiration or sooner
termination hereof, Tenant shall return the demised premises to Landlord in
substantially the same condition as existed on the date of commencement hereof
free of any hazardous substances in, on or from the demised premises.
(b) Landlord hereby represents and warrants that, except as set forth in that
certain Phase I Environmental Site Assessment dated December 20, 2004 prepared
by ADR Environmental Group, Inc., and that certain Subsurface Investigation
Results Report dated January 7, 2005 prepared by ADR Environmental Group, Inc.:
(i) it has not used, generated, discharged, released or stored any hazardous
substances on, in or under the Shopping Center and has received no notice and
has no knowledge of the presence in, on or under the Shopping Center of any such
hazardous substances; (ii) to Landlord’s knowledge there have never been any
underground storage tanks at the Shopping Center, whether owned by the Landlord
or its predecessors in interest; (iii) to Landlord’s knowledge there have never
been accumulated tires, spent batteries, mining spoil, debris or other solid
waste (except for rubbish and containers for normal scheduled disposal in
compliance with all applicable laws) in, on or under the Shopping Center;
(iv) to Landlord’s knowledge it has not spilled, discharged or leaked petroleum
products other than de minimis quantities in connection with the operation of
motor vehicles on the Shopping Center; (v) to Landlord’s knowledge there has
been no graining, filling or modification of wetlands (as defined by federal,
state or local law, regulation or ordinance) at the Shopping Center; and (vi) to
Landlord’s knowledge there is no asbestos or asbestos-containing material in the
demised premises. The representations and warranties set forth in this
subparagraph shall apply to any contiguous or adjacent property owed by the
Landlord. Landlord hereby indemnifies Tenant for any and all loss, cost, damage
or expense to Tenant resulting from any misrepresentation or breach of the
foregoing representations and warranties.
(c) If any such hazardous substances are discovered at the Shopping Center
(unless introduced by the Tenant, its agents or employees) or if any asbestos or
asbestos containing material is discovered in the demised premises (unless
introduced by the Tenant, its agents or employees), and removal, encapsulation
or other remediation is required by applicable laws, the Landlord immediately
and with all due diligence and at no expense to the Tenant shall take all
measures necessary to comply with all applicable laws and to remove such
hazardous substances or asbestos from the Shopping Center and/or encapsulate or
remediate such hazardous substances or asbestos, which removal and/or
encapsulation or remediation shall be in compliance with all environmental laws
and regulations, and the Landlord shall repair and restore the Shopping Center
at its expense. From the date such encapsulation, remediation and restoration is
complete, the rent due hereunder shall be reduced by the same percentage as the
percentage of the demised premises which, in the Tenant’s reasonable judgment,
cannot be safely, economically or practically used for the operation of the
Tenant’s business. Anything herein to the contrary notwithstanding, if in the
Tenant’s reasonable judgment, such removal, encapsulation, remediation and
restoration cannot be completed within one hundred eighty (180) days or the same
is not actually completed by Landlord within such one hundred eighty (180) day
period following the date such hazardous substances or asbestos are discovered
and such condition materially adversely affects Tenant’s ability to conduct
normal business operations in the premises, then the Tenant may terminate this
Lease by written notice to the Landlord within thirty (30) days after such
180 day period, which notice shall be effective on Landlord’s receipt thereof.
Landlord shall comply with OSHA 29 CFR 1910.1001 (j) to notify tenants,
including Tenant, of asbestos related activities in the demised premises and the
Shopping Center including, but not limited to, selection of the
certified/licensed asbestos abatement contractor, scope of the abatement work,
and final clearance testing procedures and results.

 

26



--------------------------------------------------------------------------------



 



SECTION 44. TRANSFER OF INTEREST
If Landlord should sell or otherwise transfer its interest in the demised
premises, upon an undertaking by the purchaser or transferee to be responsible
for all the covenants and undertakings of Landlord accruing subsequent to the
date of such sale or transfer, Tenant agrees that Landlord shall thereafter have
no liability to Tenant under this Lease or any modifications or amendments
thereof, or extensions thereof, except for such liabilities which might have
accrued prior to the date of such sale or transfer of its interest by Landlord.
SECTION 45. ACCESS TO PREMISES
Landlord and its representatives shall have free access to the demised premises
at all reasonable times for the purpose of: (a) examining the same or to make
any alterations or repairs to the demised premises that Landlord may deem
necessary for its safety or preservation; (b) exhibiting the demised premises
for sale or mortgage financing; (c) during the last three (3) months of the term
of this Lease, for the purpose of exhibiting the demised premises and putting up
the usual notice “for rent” which notice shall not be removed, obliterated or
hidden by Tenant, provided, however, that any such action by Landlord shall
cause as little inconvenience as reasonably practicable and such action shall
not be deemed an eviction or disturbance of Tenant nor shall Tenant be allowed
any abatement of rent, or damages for an injury or inconvenience occasioned
thereby.
SECTION 46. HEADINGS
The headings are inserted only as a matter of convenience and for reference and
in no way define, limit or describe the scope or intent of this Lease.
SECTION 47. NON-WAIVER
No payment by Tenant or receipt by Landlord or its agents of a lesser amount
than the rent in this Lease stipulated shall be deemed to be other than on
account of the stipulated rent nor shall an endorsement or statement on any
check or any letter accompanying any check or payment of rent be deemed an
accord and satisfaction and Landlord or its agents may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
rent or pursue any other remedy in this Lease provided.
SECTION 48. SHORT FORM LEASE
This Lease shall not be recorded, but a short form lease, which describes the
property herein demised, gives the term of this Lease and refers to this Lease,
shall be executed by the parties hereto, upon demand of either party and such
short form lease may be recorded by Landlord or Tenant at any time either deems
it appropriate to do so. The cost and recording of such short form lease shall
belong to the requesting party.
SECTION 49. ESTOPPEL CERTIFICATE
Each party agrees that at any time and from time to time on ten (10) days prior
written request by the other, it will execute, acknowledge and deliver to the
requesting party a statement in writing stating that this Lease is unmodified
and in full force and effect (or, if there have been modifications, stating the
modifications, and that the Lease as so modified is in full force and effect,
and the dates to which the rent and other charges hereunder have been paid, and
such other information as may reasonably re requested, it being intended that
any such statements delivered pursuant to this Section may be relied upon by any
current or prospective purchaser of or any prospective holder of a mortgage or a
deed of trust upon or any interest in the fee or any leasehold or by the
mortgagee, beneficiary or grantee of any security or interest, or any assignee
of any thereof or under any mortgage, deed of trust or conveyance for security
purposes now or hereafter done or made with respect to the fee of or any
leasehold interest in the demised premises.

 

27



--------------------------------------------------------------------------------



 



SECTION 50. TENANT’S REIMBURSEMENT
(a) Landlord shall pay Tenant Three Hundred Thousand Dollars ($300,000.00) (the
“Tenant Reimbursement”), as payment for all costs incurred on behalf of Tenant
for the purchase, erection, and installation of Tenant Improvements on or within
the demised premises. “Tenant Improvements” shall consist of the work described
in the attached Exhibit “G-2”. The Tenant Reimbursement shall be paid by
Landlord to Tenant within ten (10) days of the later of (i) Tenant opening for
business in the demised premises and (ii) Tenant providing to Landlord a lien
waiver from Tenant’s general contractor. In the event Landlord does not timely
pay the Tenant Reimbursement to Tenant, (a) Landlord shall pay to Tenant
interest on such unpaid amounts at the Interest Rate and (b) Tenant shall have
the right to deduct any and all such amounts owed Tenant against payments of
Rent thereafter due Landlord until such time as Tenant has been credited the
full amount of the Tenant Reimbursement plus applicable interest.
(b) Notwithstanding anything to the contrary contained in this Lease, the Tenant
Improvements shall, at all times during the term of this Lease and upon the
expiration or earlier termination of this Lease, be the property of Landlord.
Tenant shall not acquire any interest, equitable or otherwise, in any Tenant
Improvement.
SECTION 51. TENANT’S TERMINATION RIGHT:
In the event (x) that Tenant’s gross sales (as defined in Section 6 of this
Lease) shall be less than Eight Million Five Hundred Thousand Dollars
($8,500,000.00) in either of the eighth (8th) or ninth (9th) lease years of the
initial term hereof, and (y) Tenant was open and operating for business for the
Permitted Use during the Shopping Center’s standard business days and hours
during the eighth (8th) and ninth (9th) lease years (unless Tenant was not open
and operating on account of casualty or condemnation), Tenant shall have the
right, at Tenant’s sole election, provided that Tenant is not then in default of
the terms of this Lease beyond any applicable notice and cure periods, on or
before the date (the “Last Termination Notice Date”) which is thirty (30) days
after the end of the ninth (9th) lease year, to send to Landlord a notice
terminating this Lease as of the last day of the tenth (10th) lease year (the
“Tenant’s Termination Date”). In the event that Tenant shall so terminate this
Lease in accordance with the provisions of this Section 51, then the term of
this Lease shall terminate and expire on Tenant’s Termination Date with the same
force and effect as though said date was the scheduled expiration date of the
term under this Lease. Notwithstanding the giving of such termination notice and
Tenant’s exercise of its termination right under this Section 51, Tenant shall
perform and observe all of Tenant’s obligations under this Lease through and
including the Tenant’s Termination Date and Tenant shall pay to Landlord, on or
before the Tenant’s Termination Date, the sum of One Hundred Thousand Dollars
($100,000.00). In the event Tenant exercises the termination right provided for
in this Section 51, Landlord shall have the right, upon ten (10) days prior
written notice, at Tenant’s corporate headquarters, to examine Tenant’s books
and records relating to gross sales at the demised premises, provided such right
shall expire sixty (60) days after Tenant notifies Landlord of Tenant’s exercise
of Tenant’s election to terminate the Lease pursuant to the provisions of this
Section 51.
SECTION 52. NO BROKER
Landlord and Tenant each represent to the other that they have not entered into
any agreement or incurred any obligation in connection with this transaction
which might result in the obligation to pay a brokerage commission to any
broker. Each party shall indemnify and hold the other party harmless from and
against any claim or demand by any broker or other person for bringing about
this Lease who claims to have dealt with such indemnifying party, including all
expenses incurred in defending any such claim or demand (including reasonable
attorney’s fees).
SECTION 53. UNAVOIDABLE DELAYS
In the event either party hereto (the “Delayed Party”) shall be delayed or
hindered in or prevented from the performance of any act required under this
Lease by reason of strikes, lockouts, labor troubles, inability to procure
materials, failure of power, the unforeseen application of restrictive
governmental laws or regulations, riots, insurrection, war, acts of terrorism or
other reason of a like nature not the fault of the Delayed Party in performing
work or doing acts required under the terms of this Lease, then performance of
such act shall be excused for the period of the delay, and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay, provided that the Delayed Party notified the other party
within fifteen (15) days of the Delayed Party being informed of the occurrence
of the event causing such delay. The provisions of this Section 53 shall not
operate to excuse either party from the payment of any rental or other monetary
sums due under the terms of this Lease.

 

28



--------------------------------------------------------------------------------



 



SECTION 54. TIMELY EXECUTION OF LEASE
Landlord and Tenant agree that this Lease, and the parties’ obligations
hereunder, shall automatically be null and void and this Lease shall terminate
automatically without further action of the parties if both parties do not
execute this Lease and both parties have not received an original thereof within
sixty (60) days after the date of execution hereof by the first party to execute
this Lease.
SECTION 55. ACCORD AND SATISFACTION
No payment by Tenant or receipt by Landlord of a lesser amount than the entire
rent and all other additional rents and charges hereunder shall be deemed to be
other than payment on account of the earliest stipulated rent and other
additional rents and charges hereunder, nor shall any endorsement or statement
on any check or any letter accompanying any check or payment for rent or other
additional rent and charges be deemed an accord and satisfaction, and Landlord
may accept such check or payment without prejudice to Landlord’s right to
recover the balance of such rent and other additional rents and charges or
pursue any other right or remedy available to the Landlord.
SECTION 56. WAIVER OF JURY TRIAL
The Landlord, Tenant any Guarantor(s) do hereby knowingly, voluntarily and
intentionally waive the right to a trial by jury of any and all issues either
now or hereinafter provided by law in any action or proceeding between the
parties hereto, or their successors, arising directly or indirectly out of or in
any way connected with this Lease or any of its provisions, the Tenant’s use or
occupancy of said premises and/or any claim for personal injury or property
damage including, without limitation, any action to rescind or cancel this
Lease, and any claim or defense asserting that this Lease was fraudulently
induced or is otherwise void or voidable. It is intended that said waiver shall
apply to any and all defenses, rights and/or counterclaims in any action or
proceeding at law or in equity. This waiver is a material inducement for
Landlord and Tenant to enter into this Lease.
SECTION 57. LEASEHOLD FINANCING
(a) Tenant’s Financing Rights. Landlord acknowledges and agrees that Tenant may
from time to time during the term, without the consent of Landlord, mortgage or
otherwise finance and encumber, whether by leasehold deed of trust or mortgage,
collateral assignment of this Lease, lease/sublease-back, and/or
assignment/leaseback, any and/or all of its leasehold estate hereunder, and
property and rights in and to the demised premises granted to it under this
Lease, as security for the payment of an indebtedness (any and all of which are
herein referred to as a “Leasehold Mortgage” and the holder thereof is herein
referred to as “Leasehold Mortgagee”). Any such Leasehold Mortgage shall be a
lien only upon Tenant’s leasehold estate hereunder and Tenant’s interests in
this Lease. Leasehold Mortgagee or its assigns may enforce such Leasehold
Mortgage and acquire title to the leasehold estate and Tenant’s interest in the
demised premises in any lawful way, and in connection therewith Leasehold
Mortgagee may take possession of and rent the demised premises.
(b) Cooperation with Leasehold Mortgagee. Tenant shall notify Landlord (and any
Fee Mortgagee, as hereinafter defined in Section 57(c) below), in the manner
hereinafter provided for the giving of notice, of the execution of such
Leasehold Mortgage and the name and place for service of notice upon Leasehold
Mortgagee. Upon such notification of Landlord that Tenant has entered into a
Leasehold Mortgage, Landlord hereby agrees for the benefit of such Leasehold
Mortgagee, and upon written request by Tenant, to execute and deliver to Tenant
and Leasehold Mortgagee a commercially reasonable “Landlord’s Agreement” whereby
Landlord agrees to recognize the interest of Leasehold Mortgagee thereunder. In
addition, Landlord does hereby waive any statutory lien of Landlord in Tenant’s
present and after-acquired assets, including among other things, Tenant’s
inventory and equipment. To evidence such waiver for the benefit of a lender of
Tenant, Landlord agrees to execute and deliver to Tenant and such lender a
commercially reasonable “Landlord’s Waiver” whereby Landlord agrees to waive any
lien on Tenant’s assets including its inventory and equipment.
[SIGNATURES ON THE FOLLOWING PAGE]

 

29



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Lease the day and year
first above written.

              Signed and Acknowledged in the presence of:     LANDLORD:    
 
                KIMSCHOTT FACTORIA MALL L.L.C.,
a Delaware limited liability company    
 
           
 
  By:   Kimco Factoria 1188, Inc.,
a Delaware corporation,
Its: Member    
 
           
 
  By:   /s/ Michael J. Flynn    
 
           
/s/ Betty Ann Lopinto
 
Print Name: Betty Ann Lopinto
      Name: Michael J. Flynn
Title:   President    
 
           
/s/ Christine Boecklin
 
Print Name: Christine Boecklin
           
 
                TENANT:    
 
                DSW INC.,
an Ohio corporation    
 
           
/s/ Jeffrey P. Meena
 
Print Name: Jeffrey P. Meena
  By:   /s/ William Jordan
 
Name: William Jordan    
 
      Its:       VP & General Counsel    
 
           
/s/ Melinda Holmes
 
Print Name: Melinda Holmes
           

 

30